--------------------------------------------------------------------------------

Exhibit 10.1
Confidential Treatment
 
Certain portions of this exhibit, as indicated by XXX, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been separately
filed with the Securities and Exchange Commission.
 
graphic [lmi.jpg]
 

 
SUBCONTRACT
Subcontract No.:
1124
     
Between
Subcontract Type:
T&M
Logistics Management Institute
STP No.:
STP 2-03
2000 Corporate Ridge
Delivery Order No.:
0019
McLean, VA 22102-7805
LMI Task No.:
DL118.10
And
           
Subcontract Ceiling:
$913,400
Applied DNA Sciences, Inc.
Total Funded Amt:
XXX
25 Health Sciences Dr., Suite 213
Subcontract Administrator:
Stony Brook, NY 11790
Julie A. Wagoner
   
Prime Contract:
SP4701-09-D-0045
 
Defense Logistics Agency Research & Development
 
Supply Support (RDSS) Program
   

 
This Subcontract is entered into by the Logistics Management Institute
(hereinafter called LMI), a non-profit corporation organized and existing under
the laws of the State of Delaware, located at 2000 Corporate Ridge, McLean,
Virginia, 22102-7805, and Applied DNA Sciences, Inc. (hereinafter called
Subcontractor), located at 25 Health Sciences Dr., Suite 213, Stony Brook, NY
11790, organized and existing under the laws of the state of Delaware.
 
WITNESSETH THAT:
 
     Whereas LMI has entered into a contract with the US Government and/or
Government Agency under which various contract tasks are being performed; and
 
     Whereas, the work and services hereinafter described to be performed by the
Subcontractor are related to the work and services to be furnished by LMI to The
US Government or Government Agency; and
 
     Whereas, this Subcontract supersedes any and all written or oral agreements
and constitutes the entire agreement between the parties for the work specified
in ARTICLE I. WORK STATEMENT; and
 
     Whereas, the clause titles contained herein are only for convenience and
shall not be construed to limit the scope or intent of the particular clause;

  2000 CORPORATE RIDGE MCLEAN, VIRGINIA 22102-7805  PH: (703) 917-9800  FAX:
(703) 917-7100 www.lmi.org
 

--------------------------------------------------------------------------------

 
     Now, therefore, in consideration of the mutual promises, covenants, and
agreements hereinafter set forth, the parties mutually agree as follows:
 
THE SCHEDULE
 
ARTICLE I.   WORK STATEMENT
 
     The Subcontractor, as an independent contractor and not as an agent of LMI,
shall provide all necessary personnel to accomplish the Statement of Work.
 
A.           STATEMENT OF WORK
 
     The Subcontractor shall perform work in accordance with the statement of
work outlined in ATTACHMENT A to this Subcontract.
 
B.           REPORTS AND OTHER DELIVERABLES
 
     The Subcontractor shall submit all reports and other deliverables in
accordance with the requirements specified in ATTACHMENT A.
 
C.           PERIOD OF PERFORMANCE
 
     The period of performance for this Subcontract will be May 26, 2011 through
November 26, 2012.
 
ARTICLE II.   TYPE OF CONTRACT
 
     This is a Time and Material Subcontract.
 
ARTICLE III.   LIMITATIONS
 
     Any work performed in excess of the funded value of this Subcontract, shall
be at the Subcontractor’s own risk. Further, LMI is not obligated to pay any
amounts in excess of the funded value of this Subcontract.
 
ARTICLE IV.   OPTIONS
 
     This Subcontract does not contemplate additional options. LMI has the right
to exercise an option to purchase additional services from the Subcontractor
under the terms and conditions of this Subcontract. The work to be performed
under any option exercised and the price for said work will be in accordance
with the Subcontractor’s proposal.

 
2

--------------------------------------------------------------------------------

 
ARTICLE V.   INSPECTION AND ACCEPTANCE
 
     Inspection and acceptance of the supplies or services to be furnished
hereunder shall be made at
 
Logistics Management Institute
2000 Corporate Ridge
McLean, Virginia, 22102-7805
 
     Acceptance of supplies or services provided under this Agreement shall be
made by the Project Leader specified in this Subcontract.
 
ARTICLE VI.   PLACE OF PERFORMANCE
 
     The Subcontractor shall perform the work at the customer’s on-site
location, at LMI’s corporate headquarters, or at the Subcontractor’s site,
depending on the schedule and deliverables.
 
ARTICLE VII.   ASSIGNMENT OF CLAIMS
 
     The Subcontractor shall not assign its rights to be paid amounts due or to
become due as a result of performance under this Subcontract without the prior
written consent of LMI.
 
     Copies of the Subcontract; any plans, specifications, or other similar
documents relating to work under this Subcontract marked “Top Secret,” “Secret,”
or “Confidential,” shall not be furnished or disclosed to any assignee of any
claim arising under this Subcontract or any other person not entitled to receive
the same without the prior written authorization of LMI.
 
ARTICLE VIII.   AUTHORIZED PERSONNEL
 
A. LMI
 
     The LMI Project Leader for this effort is Bruce Kaplan.
 
     The Project Leader is authorized to act for LMI in matters pertaining to
technical performance under this Subcontract, including approval of the
Subcontractor’s deliverables and verification of monthly progress reports. All
such issues must be coordinated through the LMI Project Leader. Bruce Kaplan can
be reached by phone at (703) 917-7284 or by email at bkaplan@lmi.org).
 
     The LMI Subcontracts Administrator for this effort is Julie Wagoner.
 
     All contractual matters, including but not limited to: price, terms and
conditions, types and quantities of services and/or products to be supplied,
delivery schedule, financial adjustments and changes in the scope of work, must
be coordinated through the LMI Subcontracts Administrator. Then, such action
must be set forth in a formal modification to the Subcontract approved by LMI’s
Director of Contracts, or his designee. The Subcontractor is advised that only
the LMI’s Director of Contracts, or his designee, can change or modify the
Subcontract terms or take any other action which obligates LMI. Julie Wagoner
can be reached by phone at (571) 633-7792 or by email at jwagoner@lmi.org.

 
3

--------------------------------------------------------------------------------

 
     All may be reached at (703) 917-9800.
 
B. SUBCONTRACTOR
 
     Dr. Jim Hayward is a Project Leader for the Subcontractor and may be
reached at (631) 444-8445 (e-mail address: james.hayward@adnas.com).
 
     Ms. Janice Meraglia is a Project Leader and Contract Coordinator for the
Subcontractor and may be reached at (631) 444-6293 (e-mail address:
janice.meraglia@adnas.com).
 
ARTICLE IX.   PRICE & PAYMENT
 
A. PRICE
 
     The Subcontractor agrees to perform the work outlined in the statement of
work and in accordance with the Subcontractor’s proposal dated April 27, 2011
for a not-to-exceed amount of $913,400. (See breakout of costs below).


Labor Category
 
Rate/Hr
   
Hours
   
Subtotal
 
Program Manager
    XXX       XXX         $913,400    
Senior Scientist
    XXX       XXX         $913,400     
Scientific Analyst
    XXX       XXX         $913,400     
Business Manager
    XXX       XXX         $913,400     
Travel Related Costs
                    $913,400     
Misc. Lab Materials & Fees (LAB)
                    $913,400     
Total
            XXX         $913,400     

 
     This Subcontract provides for flexibility to move hours between labor
categories, ODCs and Travel so long as the not-to-exceed ceiling is not exceeded
and so long as the quality of the services is not adversely affected.
 
     The total funding currently available for this Subcontract is XXX for Task
1. LMI Task No. DL118.10 has been funded in the amount of XXX for Labor and XXX
for Travel. Additional funds may be allocated as they become available by
issuing a modification to this Subcontract to increase funding up to the
not-to-exceed amount of $913,400 to cover the entire period of performance
through November 26, 2012. Additionally, both the funding and price under this
Subcontract may also be increased should the Subcontractor be requested to
perform additional support under this Subcontract.
 
     In accordance with FAR 52.232-22 (c), the Subcontractor shall notify the
LMI Subcontracts Administrator in writing whenever it has reason to believe that
the costs it expects to incur under this Subcontract, in the next 60 days, when
added to all costs previously incurred, will exceed 75 percent of the total
funded amount so far allotted to the Subcontract hereunder by LMI. This
requirement looks at the Subcontract funded value as a whole and not the
individual efforts contained within.

 
4

--------------------------------------------------------------------------------

 
     The notice shall state the estimated amount of additional funds required to
continue performance for the period specified in the Schedule and Statement of
Work.
 
B. REIMBURSEMENT OF OTHER DIRECT COSTS
 
     If authorized as a part of its performance under this Subcontract, the
Subcontractor may incur costs which are treated as direct charges in accordance
with its disclosed accounting practices. Other direct costs may include expenses
such as travel and travel related expenses required to be performed pursuant to
this Agreement, and other charges necessary to support performance of the work
called for the Statement of Work. All travel expenses (excluding local travel)
will be reimbursed in accordance with the FAR Subpart 31.2., travel costs
principles.
 
     LMI will reimburse the Subcontractor for those other direct costs which are
necessary and reasonable expenses at actual cost incurred, burdened in
accordance with the Subcontractor’s proposal and disclosed accounting practices,
up to the not-to-exceed limit of XXX, and provided those costs are allowable in
accordance with the Cost Principles of FAR Part 31. The reimbursement limitation
established in this Agreement may not be exceeded by the Subcontractor without
the prior written authorization of LMI’s Subcontracts Administrator. Expenses
incurred by the Subcontractor in excess of the funded amount set forth in this
Subcontract will not be reimbursed by LMI. Invoices requesting reimbursement for
other direct costs must be accompanied by adequate supporting documentation,
including receipts for any expense greater than $75.
 
C. INVOICE SUBMISSION AND PAYMENT
 
     LMI will pay the Subcontractor monthly for satisfactory performance of the
requirements of this Subcontract, including delivery of all reports and data
required hereunder. All hours must be billed in ½ hour increments. Any invoices
including other than ½ hour increments such as ¼ or ¾ of an hour may be reduced
to the nearest hour or half hour accordingly. The invoice shall be certified and
mailed to the following address:
 
Logistics Management Institute
2000 Corporate Ridge
McLean, Virginia 22102-7805
Attention: Accounts Payable
 
A second copy shall be forwarded to LMI Subcontracts at the above address or via
email to the designated Subcontracts Administrator at the email address provided
under Article VIII, Section A or as so designated on any subsequent
modifications.
 
     The invoice shall include the following information:
 
1.           Prime Contract Number
 
2.           Subcontract Number
 
3.           LMI Task Number

 
5

--------------------------------------------------------------------------------

 
 
4.           Invoice Number and Date
 
5.           Period Covered by the Invoice
 
6.           Labor Hours, Rates Per Hours and Total Labor Cost by Category
 
7.           Travel and Other Direct Charges (if applicable)
 
8.           Invoice Total and Cumulative Total
 
The certification statement should read as follows:
 
“I hereby certify that this invoice is accurate and complete and that it
reflects only those charges for work performed by Applied DNA Sciences, Inc. in
accordance with the applicable Subcontract, and that payment therefore has not
been previously received.”
 
Payment terms are Net 30.
 
In order to expedite final payment to the Subcontractor upon completion of this
Subcontract, the final invoice for this Subcontract shall be clearly marked
“Final” and shall be submitted within 30 days following the completion of the
period of performance of this effort. The Subcontractor shall identify any
outstanding amounts due under this Subcontract as part of the Subcontractor’s
final invoice submission. Final payment shall be made upon completion and
acceptance of all deliverables. If the final invoice has not been received
within the time period set forth herein (or as mutually agreed upon by extension
thereof), the total amount “paid to date” to the Subcontractor shall constitute
full and final settlement of all payments due under this Subcontract. The final
invoice shall include the following certification:
 
     “Payment of this final invoice shall constitute complete satisfaction of
all of LMI’s obligations under this Subcontract and the Subcontractor remises,
releases, and discharges LMI and its officers, agents, and employees, of and
from all liabilities, obligations, claims and demands whatsoever under or
arising from the said Subcontract upon payment hereof.”
 
D. RECORDS AND AUDIT
 
     The Subcontractor shall maintain accurate records of all costs incurred in
the performance of this Subcontract and agrees to allow representatives of LMI
and the Government Client reasonable access to its records to verify the
validity of expenses reimbursed under this Subcontract. The Subcontractor hereby
warrants that it conducts audits as required by OMB Circulars (including OMB
Circular A-133), federal cost principles, or cost accounting standards
applicable to its performance as a recipient of U.S. Government funds. If the
Subcontractor is required to conduct audits in accordance with OMB Circular
A-133, the Subcontractor hereby warrants that it conducts such audits on time
and submits the audit findings pursuant to the A-133 requirements. The
Subcontractor shall maintain all financial records, supporting documents and
other records pertaining to this Subcontract for a period of five years from the
termination date of this Subcontract.

 
6

--------------------------------------------------------------------------------

 
ARTICLE X.   REPRESENTATIONS AND CERTIFICATIONS
 
     Attachment B of this Subcontract contains the necessary Representations and
Certifications. The Subcontractor shall, as part of executing this Subcontract,
complete all of the Representations and Certifications as they apply to this
Subcontract. The Subcontractor further agrees that it will provide additional
Representations and Certifications that may be requested by LMI in connection
with this Subcontract, and also agrees to promptly notify LMI of any changes
which modify the information contained in any Representations and
Certifications.
 
ARTICLE XI.   PACKAGING AND MARKING
 
A. GENERAL
 
     All items to be delivered under this Subcontract shall be packaged, packed
and marked to prevent deterioration and damage during shipping, handling and
storage to ensure safe arrival at destination.
 
B. CLASSIFIED ITEMS
 
     Confidential or Secret material will be packed to conceal it properly and
to avoid suspicion as to contents, and to reach destination in satisfactory
condition. Internal markings or internal packaging will clearly indicate the
classification. NO NOTATION TO INDICATE CLASSIFICATION WILL APPEAR IN EXTERNAL
MARKINGS. (See Paragraph 17 of the Industrial Security Manual for Safeguarding
Classified Information, DoD 5220.22-M.)
 
     Confidential or Secret documents will be enclosed in two (2) opaque
envelopes or covers. The inner envelope or cover containing the documents being
transmitted will be addressed, return addressed, and sealed. The classification
of the documents being transmitted will be clearly marked on the front and back
of the inner container. The classified documents will be protected from direct
contact with the inner cover by a cover sheet or by folding inward. For Secret
documents, a receipt form identifying the addresser, addressee, and documents
will be enclosed in the inner envelope. Confidential documents will be covered
by a receipt only when the sender deems it necessary. The inner envelope or
cover will be enclosed in an opaque outer envelope or cover. The classification
markings of the inner envelope should not be detectable. The outer envelope will
be addressed, return addressed, and sealed. NO CLASSIFICATION MARKINGS WILL
APPEAR ON THE OUTER ENVELOPE OR COVER.
 
ARTICLE XII.   NOTICE REGARDING LATE DELIVERY
 
In the event the Subcontractor anticipates difficulty in complying with the
Subcontract delivery schedule, the Subcontractor shall immediately notify the
Project Leader in writing with a copy to the LMI Subcontracts Administrator,
giving pertinent details, including the date by which it expects to make
delivery; provided, however, that this data shall be informational only in
character and that receipt thereof shall not be construed as a waiver by LMI of
any Subcontract delivery schedule, or any rights or remedies provided by law or
under this Subcontract.

 
7

--------------------------------------------------------------------------------

 
ARTICLE XIII. CHANGES
 
     Within the general scope of this Subcontract, the work to be performed may
be changed unilaterally by LMI at any time by written notice to the
Subcontractor. Within ten (10) working days after said notice, the Subcontractor
will provide LMI with a price estimate, if applicable, for performing the
changed work. Promptly thereafter, LMI and the Subcontractor shall negotiate an
equitable adjustment of price and schedule resulting from the changes as may be
required.
 
     Failure to agree to any adjustment under this Article shall be resolved
under ARTICLE XVII. DISPUTES of this Subcontract. However, nothing in this
Article shall excuse the Subcontractor from proceeding diligently with the
performance of the work as changed.
 
ARTICLE XIV.   SUBCONTRACTS
 
     The Subcontractor agrees that none of the tasks or deliverables to be
furnished hereunder shall be assigned or subcontracted without the written
permission of LMI.
 
ARTICLE XV.   INDEMNIFICATION AND INSURANCE
 
A. INDEMNIFICATION
 
     The Subcontractor will hold LMI and its Trustees, Officers, Directors,
Agents, and employees harmless and will defend it from any claims or liabilities
growing out of any suits or patent infringements, and will also hold harmless
and defend LMI against any claims, liabilities, loss, damage, or injury to or
death of persons arising or in any manner growing out of the performance of its
work or services under this Subcontract, except when such injuries or damages
are caused by gross negligence of LMI.
 
B. INSURANCE
 
     The Subcontractor shall insure its employees under the Worker’s
Compensation Act, and carry Bodily Injury, Property Damage, and Automobile
Liability Insurance in amounts specified below. In addition, if the
Subcontractor is providing design, design review, or other work deemed to be
professional engineering services, the Subcontractor is also required to carry
professional liability insurance in the amount specified below.


TYPE OF INSURANCE
 
MINIMUM AMOUNT
Worker’s Compensation and all occupational disease
As required by State Law
Employer’s Liability including all occupational disease
 
when not so covered in Worker’s Compensation above
$100,000 per accident
General Liability (Comprehensive)
 
Bodily Injury per occurrence
$500,000
Automobile Liability (Comprehensive)
$200,000
Bodily Injury per person
$500,000
Bodily Injury per occurrence
$ 20,000
Property Damage per accident
 
Professional Liability
$1,000,000 / claim –
$2,000,000 aggregate


 
8

--------------------------------------------------------------------------------

 
ARTICLE XVI.   INTELLECTUAL PROPERTY RIGHTS
 
A. PATENTS AND PROPRIETARY TECHNOLOGY
 
     The Subcontractor shall identify the use of any of the Subcontractor’s
proprietary processes or patents in the performance of this Subcontract prior to
commencing performance.
 
     In the event that the Subcontractor develops intellectual property rights
(IPR) (to any patent or patents developed) as a result of performance of the
Work, then the Subcontractor agrees that royalty-free license for use of the IPR
will be provided to the Government through LMI for the life of the IPR. In the
event that such IPR provides for the filing of or issuance of patents, the
Subcontractor agrees to provide a royalty-free license for use of the patent(s)
to the Government through LMI for the life of the patent(s).
 
B. DATA RIGHTS
 
     1. Intellectual Property Deliverable Restrictions. The Subcontractor shall
identify, to the best of its ability, noncommercial and commercial technical
data and computer software that it intends to deliver with restrictions on the
Government’s right to use, release or disclose such identified technical data
and/or computer software. The Government and LMI further require that the
Subcontractor identify, prior to award, background inventions that will be
embodied in items, components, processes, technical data, computer software or
computer software documentation developed or delivered under the Subcontract. To
identify such technical data, computer software and background inventions, the
Subcontractor shall submit the following three lists:


a.
Noncommercial Computer Software and Technical Data. The Government desires
appropriate rights in all noncommercial technical data and noncommercial
computer software developed or delivered under this Subcontract. The
Subcontractor shall identify all asserted restrictions on the Government’s
license rights in such data and software, pursuant to FAR 52.227-14, FAR
52.227-15, DFARS 252.227-7013 and DFARS 252.227-7014. The applicable FAR or DFAR
clauses shall govern the format and content of the Contractor’s assertions of
software and data restrictions. The Subcontractor shall submit the post-award
assertions to LMI as soon as practicable before the scheduled delivery of the
relevant data and/or software. The Subcontractor shall update the post-award
assertions as necessary during performance to ensure that the list is accurate
before making final delivery of data or software.


 
9

--------------------------------------------------------------------------------

 
b.
Commercial Computer Software and Technical Data. The Subcontractor shall
identify all asserted restrictions on the Government’s license rights in
commercial computer software and commercial technical data pursuant to FAR
52.227-19 and DFARS 252.227-7017. To identify such restrictions, the
Subcontractor shall submit a Commercial Restrictions List, dated and signed by
an official contractually authorized to obligate the Subcontractor. The format
of the Commercial Restrictions List shall be substantially same as the format
set forth in DFARS 252.227-7017(d). The Commercial Restrictions List shall
include the assertions of the Subcontractor’s Subcontractors or suppliers or
potential Subcontractors or suppliers if permitted to do so under ARTICLE XIV.
SUBCONTRACTS. For each entry in the Commercial Restrictions List which indicates
that the asserted rights category is a special license or the license
customarily provided to the public, the Subcontractor shall attach to the
Commercial Restrictions List a copy of such license, except that if any
particular license is identified as applying to more than one such entry, only
one copy of that license need be provided. The Subcontractor shall update the
Commercial Restrictions List as necessary during performance of the Subcontract
to ensure that the list is accurate before making final delivery of data or
software.
   
c.
Background Inventions. The Subcontractor shall provide an identification and
licensing list to LMI that identifies all inventions (background inventions),
other than subject inventions, disclosed in any patents or pending patent
applications in which it has:

 

 
●
any title, right or interest; and
       
●
intends to include in any Items, Components or Processes developed or delivered
under the Subcontract, or that are described or disclosed in any Technical Data,
Computer Software or Computer Software Documentation developed or delivered
under the Subcontract.

 
     The list shall be an attachment to the Subcontract, and the Subcontractor
shall update the list, as necessary, during performance of the Subcontract to
promptly identify all background inventions.
 
     2. Delivery of Noncommercial Computer Software and Technical Data. Unless
expressly otherwise stated in the Subcontract, the Subcontractor’s deliveries of
noncommercial technical data shall include physical delivery of the digital
version of that technical data. The Subcontractor’s deliveries of noncommercial
computer software shall include physical delivery of a digital version of both
the executable code and the annotated source code. This includes noncommercial
data/software that was developed exclusively at private expense. As used in this
paragraph, “physical delivery” means submission to the Government of the
data/software in a predetermined format on appropriate digital storage media
(e.g., CD-ROM), and, if specified in the delivery requirement, may also include
submission of paper copies of that data/software. The Subcontractor may, before
delivery of the affected computer software or technical data, notify LMI in
writing that it intends to modify the physical delivery requirement. If LMI
accepts the proposed modified physical delivery, the modified physical delivery
shall be incorporated into the affected Subcontract by modification.
 
C. ASSIGNMENT OF RIGHTS AND INTERESTS
 
     1. Pre-Existing Intellectual Property. Each party acknowledges that the
other party will own all rights to all data, information, techniques,
methodologies and Materials, including without limitation any patents, patent
rights, copyrights, trade secret rights and other intellectual property rights
embodied therein, that such party owned prior to the commencement of the
Services.

 
10

--------------------------------------------------------------------------------

 
     2. If Federal Acquisition Regulations (“FAR”) 52.227-11 or FAR 52.227-13 is
applicable to the Prime Contract, LMI shall flow such clause down to the
Subcontractor, and the treatment of any resultant subject invention will be
governed by that clause.
 
     If FAR 52.227-14 is applicable to the Prime Contract, LMI shall flow such
clause down to the Subcontractor and the Subcontractor shall convey rights in
data through LMI to the Government as defined in such clause and shall be bound
by all reporting and other obligations therein.
 
     If Defense Federal Acquisition Regulations Supplement (“DFARS”) clause
252.227-7013 is applicable to the Prime Contract, LMI shall flow such clause
down to the Subcontractor, and any noncommercial technical data (as defined in
that clause) provided by the Subcontractor under this Agreement will be governed
by that clause. If DFARS clause 252.227-7014 is applicable to the Prime
Contract, LMI shall flow such clause down to the Subcontractor and any
noncommercial computer software and noncommercial computer software
documentation (as each term is defined in such clause) will be governed by that
clause. If DFARS clause 252.227-7038 is applicable to the Prime Contract, LMI
shall flow such clause down to the Subcontractor, and the treatment of any
resultant subject invention will be governed by that clause.
 
     No clause in this Subcontract will be interpreted as enlarging or
diminishing the Government Client’s or LMI’s rights in the Subcontractor’s
noncommercial technical data and/or noncommercial computer software and
noncommercial computer software documentation, as the case may be.
 
ARTICLE XVII.   DISPUTES
 
A. The Parties shall make a good faith attempt to resolve all disputes relating
to the performance of this Subcontract or any Purchase/Delivery Order issued
hereunder by negotiation between the Parties.
 
B. Any dispute under this Subcontract which is not settled by agreement between
the parties may be settled by appropriate legal or equitable proceedings. It is
understood and agreed that if any such dispute is litigated, it shall be for the
purpose of obtaining a judicial determination of the question of law and/or fact
which is fair and reasonable, provided further that, pending such judicial
determination, the Subcontractor shall proceed in accordance with LMI’s written
directions.
 
C. Except as otherwise provided in this Subcontract, any claim or dispute
arising out of or in connection with this Subcontract, which is not disposed of
by agreement of the parties, shall be governed by the laws of the Commonwealth
of Virginia. The substantive law applicable to any such proceeding shall be that
of the Commonwealth of Virginia, excluding it choice of law principles.

 
11

--------------------------------------------------------------------------------

 
D. The Subcontractor hereby agrees to immediately give notice to the LMI
Supervisor, Subcontracts & Purchasing, of any anticipated or current litigation
involving or in any way relating to the Subcontract, pertinent lower tier
Subcontracts or the Customer’s relationship with the Subcontractor. Said notice
shall include all relevant information with respect thereto.



 
1.
The Subcontractor agrees to insert this requirement in any lower tier
Subcontract under this Subcontract if permitted to do so under ARTICLE XIV.
SUBCONTRACTS. In the event of litigation, the Subcontractor shall immediately
notify his next tier Subcontractor or the Prime Contractor, as the case may be,
of all relevant information with respect to such litigation.
       
2.
The Government Contracting Officer shall have access to and the right to examine
any pertinent books, documents, papers and records of the Prime Contractor or
Subcontractor(s) involving customer transactions related to any contract
litigation.

 
E. The Subcontractor acknowledges that the Prime Contract includes a disputes
clause (“the Disputes Clause”), pursuant to which LMI may pursue certain
procedures in the event of a dispute between the Government’s Contracting
Officer and LMI with respect to questions of law or fact relating to the prime
contract. Any Final Decision of the Contracting Officer under the prime contract
relating to this Subcontract or the Subcontractor’s performance hereunder shall
be conclusive and binding upon the Subcontractor, and LMI shall notify the
Subcontractor of any such Final Decision within ten (10) days of LMI’s receipt
thereof.



 
1.
In the event LMI elects to appeal any such decision, pursuant to the Disputes
Clause of the prime contract, the Subcontractor shall provide LMI with
reasonable assistance in the prosecution of such appeal including, but not
limited to, access to all of the Subcontractor’s personnel and non-privileged
documents.
       
2.
In the event LMI elects not to appeal any such decision pursuant to the Disputes
Clause of the prime contract, LMI shall so notify the Subcontractor, in writing,
within twenty (20) days of LMI’s receipt of any such Final Decision.

 
F. Pending any decision, appeal or judgment on the settlement of any dispute
arising under this Subcontract, the Subcontractor shall proceed diligently with
the performance of this Subcontract.
 
ARTICLE XVIII.   CHOICE OF LAW
 
     In the event it should become necessary to interpret or construe the
meaning of any phrase, sentence clause or other provision or requirement of the
Subcontract, such interpretation and construction shall be in accordance with
the laws and statutes of the Commonwealth of Virginia. Should a question of
validity or enforcement of the Subcontract arise, the laws and statutes of the
Commonwealth of Virginia shall be applicable to such question.
 
     Federal Government clauses incorporated by reference, however, shall be
interpreted according to the federal common law of Government contracts as
enunciated and applied by federal judicial bodies, Boards of Contract Appeals
and quasi-judicial agencies of the Federal Government.

 
12

--------------------------------------------------------------------------------

 

ARTICLE XIX.   JURISDICTION
 
     Each party irrevocably submits to the exclusive jurisdiction of (a) the
United States District Court for the Eastern District of Virginia (Alexandria,
Virginia), and (b) the Fairfax Circuit Court of the Commonwealth of Virginia,
for the purposes of any suit, action or other proceeding arising out of this
Agreement. The parties agree to commence any action, suit or proceeding either
in the United States District Court for the Eastern District of Virginia
(Alexandria, Virginia) or if such suit, action or other proceeding may not be
brought for jurisdictional reasons, in the Fairfax Circuit Court of the
Commonwealth of Virginia. The parties further agree that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth shall be effective service of process. The parties waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated in these forums. Further, the
parties waive and agree not to plead or claim in either forum that any such
action, suit or proceeding brought has been brought in an inconvenient forum.
 
ARTICLE XX.   OMISSIONS AND ERRORS
 
     The Subcontractor shall, without due delay; rectify all omissions and
errors found in deliverables in accordance with FAR 52.246-3, Inspection of
Supplies – Cost-Reimbursement, or FAR 52.246-5, Inspection of Service –
Cost-Reimbursement.
 
ARTICLE XXI.   DISSEMINATION OF INFORMATION
 
     There shall be no dissemination or publication, except within and between
LMI and the Subcontractor, of information developed under this Subcontract or
contained in the reports to be furnished pursuant to this Subcontract without
prior written approval of LMI’s Director of Contracts, or his designee.
 
     News Releases, Public Announcement, Advertisement or Publicity. Any news
releases, public announcement, advertisement or publicity released by the
Subcontractor concerning this Subcontract, will be subject to prior approval of
LMI, except that this Agreement and its terms may be made known to the Client.
Any such publicity shall give due credit to the contribution of each party.
 
ARTICLE XXII.   CONFIDENTIAL INFORMATION
 
     During the course of performing this Agreement, the Subcontractor may be
given access to information which relates to LMI’s business activities,
products, services, technical knowledge, and sponsors all of which are
collectively considered Confidential Information. The Subcontractor may use this
Confidential Information only for the purpose of providing services to LMI in
accordance with this Agreement. The Subcontractor shall not, at any time, use
the Confidential Information in any other fashion, form, or manner; provided
that “Confidential Information” does not include any information that the
Subcontractor can demonstrate:

 
13

--------------------------------------------------------------------------------

 

 
(a)
is or becomes publicly known through no fault of the Subcontractor;
       
(b)
is known by the Subcontractor when disclosed by LMI if the Subcontractor does
not then have a duty to maintain its confidentiality; or
       
(c)
is rightfully obtained by the Subcontractor from a third party not obligated to
preserve its confidentiality who did not receive the material or information
directly or indirectly from LMI.

 
     The Subcontractor shall protect the confidentiality of the Confidential
Information in at least the same manner that it protects the confidentiality of
its own proprietary and confidential information, and in any event shall take
all reasonable measures to prevent improper disclosure of the Confidential
Information or any portion thereof. At LMI’s discretion, the Subcontractor may
be required to enter into a separate Non-Disclosure Agreement for the protection
of LMI’s Confidential Information.
 
ARTICLE XXIII.   SECURITY CLASSIFICATION
 
     Any security requirements in the performance of this Subcontract shall be
maintained in accordance with FAR 52.204-02, Security Requirements. The Contract
Security Classification (DD254), if applicable, will be provided by attachment
and become a part of the terms of the whole agreement. Please refer to the
National Industrial Security Program Operating Manual (NISPOM) at
http://www.dss.mil/isec/nispom.htm for more information. The security
classification for the work to be performed hereunder has been identified as
“Unclassified”.
 
ARTICLE XXIV.   PRIVITY OF CONTRACT
 
     In order to properly perform and/or execute this agreement, the
Subcontractor may require occasional interface with LMI’s Client. However, no
privity of contract exists between the Subcontractor and the Client. The
Subcontractor may neither take direction from, nor discuss any terms and
conditions of this Subcontract, with the Client. The Subcontractor shall
promptly notify LMI if at any time the Subcontractor believes the Client is
effecting a change to this Subcontract.
 
ARTICLE XXV.   COMPLIANCE WITH LAWS
 
     The Subcontractor shall in the performance of the Subcontract, comply with
all applicable federal, state and local laws and ordinances, including, but not
limited to all rules and orders in effect on the date of this Subcontract.
Insofar as relevant, the parties shall likewise comply with all laws and rules
of foreign countries that may be applicable.

 
14

--------------------------------------------------------------------------------

 
ARTICLE XXVI.   EXPORT CONTROLS
 
     Technical data provided, activities undertaken, and articles produced in
support of this Subcontract may come under the purview of U.S. export control
regulations. Each party must ensure its compliance with all applicable U.S.
export regulations.
 
     Information furnished to the Subcontractor under this Agreement may be
controlled for export purposes under the International Traffic in Arms
Regulations (ITAR) controlled by the U.S. Department of State or the Export
Administration Regulations (EAR) controlled by the U.S. Department of Commerce.
ITAR controlled technology may not be exported without prior written
authorization and certain EAR technology requires a prior license depending upon
its categorization, destination, end-user and end-use.
 
     Each party is bound by U.S. export statutes and regulations and shall
comply with all U.S. export laws.
 
     By executing this Agreement, each party confirms that: 



  ●     It is a US firm incorporated under US law.

 

 
●     Agrees to comply with all applicable U.S. export control laws and
regulations, specifically including, but not limited to, the requirements of the
Arms Export Control Act, 22 U.S.C. § 2751-2794, the ITAR 22 C.F.R. § 120 et
seq.; and the Export Administration Act, 50 U.S.C. app. 2401-2420, including the
EAR, 15 C.F.R. § 730-774; including the requirement for obtaining any export
license or agreement, if applicable. Without limiting the foregoing, each party
agrees that it will not transfer any export controlled item, data, or services,
to include transfer to foreign persons (as defined by the ITAR) employed by or
associated with, or under contract to the Prime Contractor or Subcontractor or
the lower-tier suppliers, without the other party’s prior approval and the
authority of an export license, agreement, or applicable exemption or exception.
       
●     Both parties will immediately notify the other if it is, or becomes,
listed in any Denied Parties List or export privileges are otherwise denied,
suspended or revoked in whole or in part by any U.S. Government entity or
agency.

 
ARTICLE XXVII.   KEY PERSONNEL


     Key personnel may be specified in the Statement of Work provided under
ATTACHMENT A to this Subcontract. Key personnel are individuals whose
participation is considered essential to successful performance of the work
required under this Subcontract. The Subcontractor agrees to make such key
personnel available for the performance of this Subcontract if they are so
named.


     Proposed substitutions for the designated key personnel must be submitted
at least two (2) weeks in advance of the substitution and must be accompanied by
a detailed explanation of the circumstances necessitating the substitution, a
resume for the proposed substitute and any other information requested by the
LMI Program Manager needed to approve the proposed substitution. All substitutes
must have, in the judgment of the LMI Program Manager, the

 
15

--------------------------------------------------------------------------------

 
requisite qualifications to perform at an equivalent level to the person being
replaced. The LMI Program Manager will notify the LMI Subcontracts Administrator
of the decision and the Subcontract will be modified as appropriate.
 
ARTICLE XXVIII.   GOVERNMENT FURNISHED EQUIPMENT
 
     LMI will furnish the property identified below to be used in performing the
Subcontract. The property is provided on a rent-free and noninterference basis
or an equitable adjustment shall be made in the terms of this Subcontract.
 
NONE
 
     Prior to receiving GFE, LMI reserves the right to require the Subcontractor
to demonstrate to the satisfaction of LMI’s Property Administrator, that it has
a satisfactory property control system for tracking and maintaining GFE. All GFE
received by the Subcontractor shall be managed in accordance with the
requirements of FAR Subpart 45.5, “Management of Government Property in the
Possession of Contractors.”
 
 The Subcontractor agrees to report all GFE in its custody as of September 30 to
LMI’s Subcontract Administrator by October 6 of each year. The Subcontractor is
also required to report zero end of period balances when no GFE property remains
accountable to the Subcontract.
 
ARTICLE XXIX.   CONTRACTOR FURNISHED EQUIPMENT
 
     If any Contractor Furnished Equipment (CFE) or information (the title to
which is with LMI), is furnished to the Subcontractor at any time during the
term of this Subcontract, the Subcontractor assumes the risk of and shall be
responsible for any loss thereof or damage thereto. The Subcontractor, in
accordance with the provisions of this Subcontract, but in any event upon
completion thereof, shall return such equipment/information to LMI in the
condition in which it was received except for reasonable wear and tear and
except to the extent that such equipment/information has been incorporated into
items delivered under this Subcontract, or has been consumed in normal
performance of work under this Subcontract.
 
If Contractor Furnished Equipment (CFE) is not provided, state “none.”
 
DESCRIPTION
 
QUANTITY
     
NONE
 
0

 
     Prior to receiving CFE, LMI reserves the right to require the Subcontractor
to demonstrate to the satisfaction of LMI Property Administrator, that it has a
satisfactory property control system for tracking and maintaining CFE.

 
16

--------------------------------------------------------------------------------

 
 
ARTICLE XXX.   TITLE TO EQUIPMENT
 
     The Subcontractor shall not fabricate or acquire under this Subcontract,
either directly or indirectly, any item of nonexpendable property without the
prior approval of LMI.
 
 Title to all other direct cost items purchased by the Subcontractor under this
Subcontract and charged to LMI, shall vest with LMI.
 
ARTICLE XXXI.   TECHNICAL DIRECTION
 
     Performance of the work under this Subcontract shall be subject to the
technical direction of LMI’s Project Leader. Such technical direction includes
those instructions to the Subcontractor necessary to perform the tasks and
deliverables in the Scope of Work issued under this Subcontract. Technical
direction shall not include any directions that:
 

 
1.
Constitutes an assignment of additional work outside the scope of the Work
Statement;
       
2.
Constitutes a change as defined in ARTICLE XIII. CHANGES, herein;
       
3.
In any manner causes an increase or decrease in the total price or time required
for Subcontract performance;
       
4.
Changes any of the expressed terms and conditions of this Subcontract.

 
ARTICLE XXXII.   CONFLICT OF INTEREST
 
A. GENERAL
 
 The Subcontractor warrants that there is no conflict of interest with the
activities to be performed hereunder and the Subcontractor’s other activities
and the Subcontractor shall advise LMI if a conflict of interest arises in the
future. In the event a conflict of interest is possible or the appearance of a
conflict, the Subcontractor shall notify LMI immediately, but not later than
within one (1) business day of such knowledge, and LMI shall make a
determination as to whether a conflict of interest exists.
 
B. ORGANIZATIONAL
 
     FAR Subpart 9.5 (48 CFR Section 9.5) governs Organizational and Consultant
Conflict of Interest. If the Subcontractor is or becomes aware of any conflicts
of interest or potential conflicts of interest, the Subcontractor will within
one (1) business day inform LMI of those conflicts. When informing LMI of a
conflict or potential conflict of interest, the Subcontractor may propose
methods of avoiding, neutralizing or mitigating the conflict or potential
conflict of interest. Any failure to comply with this section is a material
breach.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE XXXIII.   COST ACCOUNTING STANDARDS
 
     This Subcontract is (o), is not (x) subject to the Cost Accounting Clause
referenced in the General Provisions hereof. If this Subcontract is subject to
such clause, the Subcontractor shall comply with all Standards in effect on the
date of award or of final agreement on the Subcontract price, as shown on the
Subcontractor’s signed Certificate of Current Cost or Pricing Data, whichever is
earlier.
 
     LMI retains the right to adjust the Subcontract price under the CAS clauses
and other applicable provisions of this Subcontract if a subsequent final
determination of noncompliance is made by the Contracting Officer or DCAA under
the Prime Contract.
 
     The Subcontractor agrees to indemnify and hold LMI harmless to the full
extent of any cost or price reduction effected by LMI’s customer, which may
result from (i) any certified cost or pricing data submitted by the
Subcontractor or its lower tier Subcontractors which is not accurate, current or
complete as certified by the Subcontractor; (ii) the failure by the
Subcontractor or its lower tier Subcontractors to disclose and consistently
follow applicable cost accounting practices and standards or otherwise comply
with pertinent parts of the FAR, applicable agency supplements thereto, and
regulations promulgated by the Cost Accounting Standards Board.
 
ARTICLE XXXIV. BANKRUPTCY AND INSOLVENCY
 
     LMI may terminate this Subcontract for default, in whole or in part, by
written or telegraphic notice to the Subcontractor in the event of the
occurrence of any of the following:
 

 
1.
Insolvent. The Subcontractor shall be deemed insolvent if it has ceased to pay
its debts in the ordinary course of business or cannot pay its debts as they
become due, whether it has committed an act of bankruptcy or not, and whether
insolvent within the meaning of the Federal Bankruptcy Law or not.
       
2.
Filing of a voluntary petition to have the Subcontractor declared bankrupt.
       
3.
The execution by the Subcontractor of an assignment for the benefit of
creditors.

 
ARTICLE XXXV.   PROVISIONS
 
     Under the Provisions of LMI’s Prime Contracts with the U.S. Government, LMI
is obligated to pass down to its Subcontractors certain General and/or
Special/Supplemental terms and conditions.
 
A. GENERAL
 
     The General Provisions applicable to this agreement have been set forth by
Attachment to this Subcontract and are comprised of a basic set of Terms &
Conditions. Except in those clauses where a right is intended to be reserved to
the Government (as in FAR 52.215-2, Audit and Records – Negotiation (Jun 1999)),
to provide logical application of said clauses, the word “Government” and
“Contracting Officer” shall mean “LMI” and “Subcontracts Administrator”
respectively. The word “Contractor” shall mean “Subcontractor”.

 
18

--------------------------------------------------------------------------------

 
 
B. SPECIAL/SUPPLEMENTAL
 
     This Subcontract may also be subject to Special/Supplemental Contract
Requirements which are flowed down from LMI’s Prime Contracts with various
Federal Agencies and the U. S. Postal Service. If such a flow down of Provisions
is required, they shall be set forth by Attachment to this Subcontract and
incorporated into and become a part of this agreement.
 
ARTICLE XXXVI.   ORDER OF PRECEDENCE
 
     This Subcontract shall consist of the Schedule set forth in the body of
this document; Attachment A - Statement of Work; Attachment B - Representations
and Certifications; Attachment C - General Provisions; and Attachment D -
Special/Supplemental Provisions.
 
     In the event of a conflict of any of the terms of this order, the order of
precedence shall be as follows:
 

 
a.
The Schedule;
       
b.
Attachment D - Special/Supplemental Provisions;
       
c.
Attachment C - General Provisions;
       
d.
Attachment B - Representations and Certifications;
       
e.
Attachment A - Statement of Work.

 
ARTICLE XXXVII.   WHOLE AGREEMENT
 
 This agreement together with Attachments A, B, C, D, and the DD254, if
attached, comprise the entire agreement between LMI and the Subcontractor. No
change to the terms and conditions of this Subcontract shall be effective unless
approved in writing and signed by LMI and the Subcontractor.
 
ARTICLE XXXVIII.   SUBCONTRACT CLOSEOUT
 
     Upon completion of all work and services required by this Subcontract, or
upon notification of termination by LMI, the Subcontractor agrees to provide as
a condition precedent to final payment under this Subcontract, a release
discharging LMI, its officers, agents and employees of and from all liabilities,
obligations and claims arising out of or under this Subcontract.
 
     The Subcontractor shall complete, as a minimum, the following release
documents:
 

 
a.
Subcontractor’s Release,
       
b.
Property Closeout Report & Certificate,
       
c.
Data Closeout Report & Certificate,
       
d.
DD882 “Report of Inventions and Subcontracts,
       
e.
Return of Classified Information or Material (if applicable).

 
 
19

--------------------------------------------------------------------------------

 

     These documents shall be completed and returned to LMI within thirty (30)
working days after receipt.
 
ARTICLE XXXIX.   SUBCONTRACT TERMINATION
 
     1. The Buyer may terminate this Subcontract for convenience upon thirty
(30) days written notice to the Seller. Termination for default may be exercised
by the Buyer immediately without notice.
 
     2. TERMINATION FOR CONVENIENCE. The Buyer shall have the right to terminate
this Subcontract in whole or in part for convenience regardless of dollar value
in accordance with the provisions of FAR 52.249-6 (Cost Reimbursement) or
52.249-6, Alternate IV (Time and Material or Labor Hour) specifically
incorporated herein by reference, modified, however, by deleting paragraph (c)
or (d) respectively and further modified by deleting all references to one (1)
year as specified in paragraph (d) or (e), substituting therefore the period of
six (6) months.
 
Title to all complete work and work in process under this Subcontract shall pass
to the Buyer immediately upon receipt by the Seller of Buyers Notice of
Termination, or as otherwise directed by the Buyer.
 
     3. TERMINATION FOR DEFAULT. LMI may, by written notice of default to the
Subcontractor, terminate the whole or any part of this Agreement in any one of
the following circumstances: (a) if the Subcontractor fails to make progress in
the work so as to endanger performance or (b) if the Subcontractor fails to
perform any of the other provisions of this Agreement in accordance with its
terms, and in either of these two circumstances does not cure such failure
within a period of 10 days (or such longer period as LMI may authorize in
writing) after receipt of notice from LMI specifying such failure; or (c) the
Subcontractor becomes insolvent or the subject of proceedings under any law
relating to bankruptcy or the relief of debtors or admits in writing its
inability to pay its debts as they become due.
 
     If this Agreement is so terminated, the Subcontractor shall submit a final
termination settlement proposal to LMI. The Subcontractor shall submit the
proposal promptly but no later than six (6) months from the effective date of
the termination. If the Subcontractor fails to submit the proposal within the
time allowed, LMI may determine the amount, if any, due the Subcontractor
because of the termination. The amount will be determined as follows; (a) An
amount for direct labor hours determined by multiplying the number of direct
labor hours expended before the effective date of termination by the fixed
hourly rates, less profit, in ARTICLE IX. PRICE & PAYMENT hereto, less any fixed
hourly rate payments already made to the Subcontractor; (b) An amount for
material expenses incurred before the effective date of termination, not
previously paid to the Subcontractor.
 
     The Subcontractor shall transfer title and deliver to LMI, in the manner
and to the extent requested in writing by LMI at or after termination such
complete articles, partially completed articles and materials, parts, tools,
dies, patterns, jigs, fixtures, plans, drawings, information and contract rights
as the Subcontractor has produced or acquired for the performance of the
terminated part of this Agreement, and LMI will pay the Subcontractor the
contract price for complete articles delivered to and accepted by LMI and the
fair value of the other property of the Subcontractor so requested and
delivered.
 
 
20

--------------------------------------------------------------------------------

 
 
     The Subcontractor shall continue performance of this Agreement to the
extent not terminated. LMI shall have no obligations to the Subcontractor with
respect to the terminated part of this Agreement except as herein provided. In
case of the Subcontractor’s default, LMI’s rights as set forth herein shall be
in addition to LMI’s other rights although not set forth in this Agreement.
 
     The Subcontractor shall not be liable for damages resulting from default
due to causes beyond the Subcontractor’s control and without the Subcontractor’s
fault or negligence, provided, however, that if the Subcontractor’s default is
caused by the default of its Subcontractor or supplier, such default must arise
out of causes beyond the control of both the Subcontractor and its Subcontractor
or supplier, and without the fault or negligence of either of them and, provided
further, the supplies or services to be furnished by its Subcontractor or
supplier were not obtainable from other sources.
 
ARTICLE XL.   AMERICAN RECOVERY & REINVESTMENT ACT OF 2009
 
     The following shall apply to all Agreements funded by the American Recovery
and Reinvestment Act of 2009 (Act). Notwithstanding any provisions herein to the
contrary, failure to comply with the subject requirements shall be considered a
material breach of this Agreement and constitute immediate grounds for a
termination for default.
 
     This Subcontract is (o), is not (x) subject to the Act.
 
     If subject to the Act, pursuant to FAR 52.204-11(c) and 52.204-11(d)(10),
the Subcontractor is hereby required to report appropriate information, as
specified in 52.204-11(d)(10), to LMI’s Subcontracts Administrator no later than
the fifth (5) day after the end of each calendar quarter. This information will
be made available to the public as required by Section 1512 of the Act.
 
52.203-15 Whistleblower Protections Under the American Recovery and Reinvestment
Act of 2009.
WHISTLEBLOWER PROTECTIONS UNDER THE AMERICAN RECOVERY AND REINVESTMENT ACT OF
2009 (JUN 2010)
 
(a) The Contractor and Subcontractor shall post notice of employees rights and
remedies for whistleblower protections provided under section 1553 of the
American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5)(Recovery Act).
 
(b) The Contractor shall include the substance of this clause including this
paragraph (b) in all Subcontracts that are funded in whole or in part with
Recovery Act funds.
 
52.204-11 American Recovery and Reinvestment Act-Reporting Requirements.
AMERICAN RECOVERY AND REINVESTMENT ACT-REPORTING REQUIREMENTS (JUL 2010)
 
For updated definitions as they are revised and related to this clause (e.g.,
Contract, First-tier Subcontract, total compensation etc...) please see the
Frequently Asked Questions (FAQs) available at
http://www.whitehouse.gov/omb/recovery_faqs_contractors. These FAQs are also
linked under http://www.FederalReporting.gov.
 
 
21

--------------------------------------------------------------------------------

 
 
(a) Definitions. As used in this c1ause-
 
“Contract” as defined in FAR 2.101, means a mutually binding legal relationship
obligating the seller to furnish the supplies or services (including
construction) and the buyer to pay for them. It includes all types of
commitments that obligate the Government to an expenditure of appropriated funds
and that, except as otherwise authorized, are in writing. In addition to
bilateral instruments, contracts include (but are not limited to) awards and
notices of awards; job orders or task letters issued under basic ordering
agreements; letter contracts; orders, such as purchase orders, under which the
contract becomes effective by written acceptance or performance; and bilateral
contract modifications. Contracts do not include grants and cooperative
agreements covered by 31 U.S.C. 6301, et seq. For discussion of various types of
contracts, see FAR Part 16.
 
 “Executive” means officers, managing partners, or any other employees in
management positions. “
 
First-tier Subcontract” means a Subcontract awarded directly by a Federal
Government Prime Contractor whose Contract is funded by the Recovery Act, to
furnish supplies or services (including construction) for performance of a Prime
Contract, but excludes supplier agreements with vendors, such as long-term
arrangements for materials or supplies that would normally be applied to a
Contractor’s general and administrative expenses or indirect cost.
 
“Job Created” means those new positions created and filled, or previously
existing unfilled positions that are filled, as a result of funding by the
American Recovery and Reinvestment Act of 2009 (Recovery Act). This definition
covers only positions established in the United States and outlying areas (see
definition in FAR 2.101). The term does not include indirect jobs or induced
jobs. The definition applies to Prime Contractor positions and First-tier
Subcontractor positions where the Subcontract is $25,000 or more. The number
shall be expressed as “full-time equivalent” (FTE), calculated quarterly as all
hours worked and funded by the Recovery Act divided by the total number of hours
in a full-time schedule, as defined by the Contractor (or First-tier
Subcontractor). For instance, two full-time employees and one part-time employee
working half days would be reported as 2.5 FTE in each calendar quarter.
 
“Job Retained” means those existing filled positions that are funded by the
American Recovery and Reinvestment Act of 2009 (Recovery Act). This definition
covers only positions established in the United States and outlying areas (see
definition in FAR 2.101). The term does not include indirect jobs or induced
jobs. The definition applies to Prime Contractor positions and First-tier
Subcontractor positions where the Subcontract is $25,000 or more. The number
shall be expressed as “full-time equivalent” (FTE), calculated quarterly as all
hours worked and funded by the Recovery Act divided by the total number of hours
in a full-time schedule, as defined by the Contractor (or First-tier
Subcontractor). For instance, two full-time employees and one part-time employee
working half days would be reported as 2.5 FTE in each calendar quarter.
 
“Total compensation” means the cash and noncash dollar value earned by the
executive during the Contractor’s preceding completed fiscal year and includes
the following (for more information see 17 CFR 229.402(c)(2)):
 
(1) Salary and bonus.
 
 
22

--------------------------------------------------------------------------------

 
 
(2) Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS l23R), Shared Based Payments.
 
(3) Earnings for services under non-equity incentive plans. Does not include
group life, health, hospitalization or medical reimbursement plans that do not
discriminate in favor of executives, and are available generally to all salaried
employees.
 
(4) Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
 
(5) Above-market earnings on deferred compensation which is not tax-qualified.
 
(6) Other compensation. For example, if the aggregate value of all such other
compensation (e.g., severance, termination payments, value of life insurance
paid on behalf of the employee, perquisites or property) for the executive
exceeds $10,000.
 
(b) This Contract requires the Contractor to provide products and/or services
that are funded under the American Recovery and Reinvestment Act of 2009
(Recovery Act). Section 1512(c) of the Recovery Act requires each Contractor to
report on its use of Recovery Act funds under this Contract. These reports will
be made available to the public.
 
(c) Reports from the Contractor for all work funded, in whole or in part, by the
Recovery Act, are due no later than the 10th day following the end of each
calendar quarter. The Contractor shall review the Frequently Asked Questions
(FAQs) for Federal Contractors before each reporting cycle and prior to
submitting each quarterly report as the FAQs may be updated from time-to-time.
The first report is due no later than the 10th day after the end of the calendar
quarter in which the Contractor received the award. Thereafter, reports shall be
submitted no later than the 10th day after the end of each calendar quarter. For
information on when the Contractor shall submit its final report, see
http://www.whitehouse.gov/omb/recovery_faqs_contractors.
 
(d) The Contractor shall report the following information, using the online
reporting tool available at www.FederalReporting.gov.
 
(1) The Government Contract and order number, as applicable.
 
(2) The amount of Recovery Act funds invoiced by the Contractor for the
reporting period. A cumulative amount from all the reports submitted for this
action will be maintained by the Government’s on-line reporting tool.
 
(3) A list of all significant services performed or supplies delivered,
including construction, for which the Contractor invoiced in this calendar
quarter.
 
(4) Program or project title, if any.
 
(5) A description of the overall purpose and expected outcomes or results of the
Contract, including significant deliverables and, if appropriate, associated
units of measure.
 
(6) An assessment of the Contractor’s progress towards the completion of the
overall purpose and expected outcomes or results of the Contract (i.e., not
started, less than 50 percent completed, completed 50 percent or more, or fully
completed). This covers the Contract (or portion thereof) funded by the Recovery
Act.
 
 
23

--------------------------------------------------------------------------------

 
 
(7) A narrative description of the employment impact of work funded by the
Recovery Act. This narrative should be cumulative for each calendar quarter and
address the impact on the Contractor’s and First-tier Subcontractors’ workforce
for all First-tier Subcontracts valued at $25,000 or more. At a minimum, the
Contractor shall provide-
 
(i) A brief description of the types of jobs created and jobs retained in the
United States and outlying areas (see definition in FAR 2.101). This description
may rely on job titles, broader labor categories, or the Contractor’s existing
practice for describing jobs as long as the terms used are widely understood and
describe the general nature of the work; and
 
(ii) An estimate of the number of jobs created and jobs retained by the Prime
Contractor and all First-tier Subcontracts valued at $25,000 or more, in the
United States and outlying areas. A job cannot be reported as both created and
retained. See an example of how to calculate the number of jobs at
http://www.whitehouse.gov/omb/recovery_faqs_contractors.
 
(8) Names and total compensation of each of the five most highly compensated
officers of the Contractor for the calendar year in which the Contract is
awarded if-
 
(i) In the Contractor’s preceding fiscal year, the Contractor received-
 
(A) 80 percent or more of its annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(B) $25,000,000 or more of annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(ii) The public does not have access to information about the compensation of
the senior executives through periodic reports filed under section 13(a) or
15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or
section 6104 of the Internal Revenue Code of 1986.
 
(9) For Subcontracts valued at less than $25,000 or any Subcontracts awarded to
an individual, or Subcontracts awarded to a Subcontractor that in the previous
tax year had gross income under $300,000, the Contractor shall only report the
aggregate number of such First-tier Subcontracts awarded in the quarter and
their aggregate total dollar amount.
 
(10) For any First-tier Subcontract funded in whole or in part under the
Recovery Act, that is valued at $25,000 or more and not subject to reporting
under paragraph 9, the Contractor shall require the Subcontractor to provide the
information described in paragraphs (d)(10)(i), (ix), (x), (xi), and (xii) of
this section to the Contractor for the purposes of the quarterly report. The
Contractor shall advise the Subcontractor that the information will be made
available to the public as required by section 1512 of the Recovery Act. The
Contractor shall provide detailed information on these First-tier Subcontracts
as follows:
 
(i) Unique identifier (DUNS Number) for the Subcontractor receiving the award
and for the Subcontractors parent company, if the Subcontractor has a parent
company.
 
(ii) Name of the Subcontractor.
 
(iii) Amount of the Subcontract award.
 
(iv) Date of the Subcontract award.
 
(v) The applicable North American Industry Classification System (NAICS) code.

 
24

--------------------------------------------------------------------------------

 
 
(vi) Funding agency.
 
(vii) A description of the products or services (including construction) being
provided under the Subcontract, including the overall purpose and expected
outcomes or results of the Subcontract.
 
(viii) Subcontract number (the Contract number assigned by the Prime
Contractor).
 
(ix) Subcontractor’s physical address including street address, city, State, and
country. Also include the nine-digit zip code and congressional district if
applicable.
 
(x) Subcontract primary performance location including street address, city,
state, and country. Also include the nine digit zip code and congressional
district if applicable.
 
(xi) Names and total compensation of each of the Subcontractor’s five most
highly compensated officers, for the calendar year in which the Subcontract is
awarded if-
 
(A) In the Subcontractor’s preceding fiscal year, the Subcontractor received-
 
(1) 80 percent or more of its annual gross revenues in Federal Contracts (and
Subcontracts), loans, grants (and subgrants), and cooperative agreements; and
 
(2) $25,000,000 or more in annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants), and cooperative agreements; and
 
(B) The public does not have access to information about the compensation of the
senior executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986.
 
(xii) A narrative description of the employment impact of work funded by the
Recovery Act. This narrative should be cumulative for each calendar quarter and
address the impact on the Subcontractor’s workforce. At a minimum, the
Subcontractor shall provide-
 
(A) A brief description of the types of jobs created and jobs retained in the
United States and outlying areas (see definition in FAR 2.101). This description
may rely on job titles, broader labor categories, or the Subcontractor’s
existing practice for describing jobs as long as the terms used are widely
understood and describe the general nature of the work; and
 
(B) An estimate of the number of jobs created and jobs retained by the
Subcontractor in the United States and outlying areas. A job cannot be reported
as both created and retained. See an example of how to calculate the number of
jobs at http://www.whitehouse.gov/omb/recovery_faqs_contractors.
 
(End of clause)
 
52.215-2 Audit and Records-Negotiation.
AUDITS AND RECORDS-NEGOTIATION (MAR 2009)
 
(a) As used in this clause, “records” includes books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
whether such items are in written form, in the form of computer data, or in any
other form.
 
(b) Examination of costs. If this is a cost-reimbursement, incentive,
time-and-materials, labor-hour, or price redeterminable Contract, or any
combination of these, the Contractor shall maintain and the Contracting Officer,
or an authorized representative of the Contracting Officer, shall have the right
to examine and audit all records and other evidence sufficient to reflect
properly all costs claimed to have been incurred or anticipated to be incurred
directly or indirectly in performance of this Contract. This right of
examination shall include inspection at all reasonable times of the Contractor’s
plants, or parts of them, engaged in performing the Contract.
 
 
25

--------------------------------------------------------------------------------

 
 
(c) Cost or pricing data. If the Contractor has been required to submit cost or
pricing data in connection with any pricing action relating to this Contract,
the Contracting Officer, or an authorized representative of the Contracting
Officer, in order to evaluate the accuracy, completeness, and currency of the
cost or pricing data, shall have the right to examine and audit all of the
Contractor’s records, including computations and projections, related to-
 
(1) The proposal for the Contract, Subcontract, or modification;
 
(2) The discussions conducted on the proposal(s), including those related to
negotiating;
 
(3) Pricing of the Contract, Subcontract, or modification; or
 
(4) Performance of the Contract, Subcontract, or modification.
 
(d) Comptroller General or Inspector General. (1) The Comptroller General of the
United States, an appropriate Inspector General appointed under section 3 or 8G
of the Inspector General Act of 1978 (5 U.S.C. App.), or an authorized
representative of either of the foregoing officials, shall have access to and
the right to-
 
(i) Examine any of the Contractor’s or any Subcontractor’s records that pertain
to and involve transactions relating to this Contract or a Subcontract
hereunder; and
 
(ii) Interview any officer or employee regarding such transactions.
 
(2) This paragraph may not be construed to require the Contractor or
Subcontractor to create or maintain any record that the Contractor or
Subcontractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
 
(e) Reports. If the Contractor is required to furnish cost, funding, or
performance reports, the Contracting Officer or an authorized representative of
the Contracting Officer shall have the right to examine and audit the supporting
records and materials, for the purpose of evaluating-
 
(1) The effectiveness of the Contractor’s policies and procedures to produce
data compatible with the objectives of these reports; and
 
(2) The data reported.
 
(f) Availability. The Contractor shall make available to its office at all
reasonable times the records, materials, and other evidence described in
paragraphs (a), (b), (c), (d), and (e) of this clause, for examination, audit or
reproduction, until 3 years after final payment under this Contract or for any
shorter period specified in Subpart 4.7, Contractor Records Retention, of the
Federal Acquisition Regulation (FAR), or for any longer period required by
statute or by other clauses of this Contract. In addition-
 
(1) If this Contract is completely or partially terminated, the Contractor shall
make available the records relating to the work terminated until 3 years after
any resulting final termination settlement; and
 
(2) The Contractor shall make available records relating to appeals under the
Disputes c1ause or to litigation or the settlement of claims arising under or
relating to this Contract until such appeals, litigation, or claims are finally
resolved.

 
26

--------------------------------------------------------------------------------

 
 
(g)(1) Except as provided in paragraph (g)(2) or this clause, the Contractor
shall insert a clause containing all the terms of this clause, including this
paragraph (g), in all Subcontracts under this Contract. The clause may be
altered only as necessary to identify properly the contracting parties and the
Contracting Officer under the Government Prime Contract.
 
(2) The authority of the Inspector General under paragraph (d)(1)(ii) of this
clause does not flow down to Subcontracts.
 
ARTICLE XLI.   CODE OF BUSINESS ETHICS: MANDATORY DISCLOSURE
 
     If this Agreement exceeds $5 million in value and 120 days in duration,
this Agreement hereby incorporates FAR 52.203-13. Accordingly, the Subcontractor
hereby understands and warrants that it shall timely disclose, in writing, to
the agency’s Office of Inspector General, with a copy to the Contracting
Officer, whenever, in connection with the award, performance or closeout of this
Subcontract, the Subcontractor has credible evidence that a principal, employee,
agent, or the subcontractor has committed: (a) violation of Federal criminal law
involving fraud, conflict of interest, bribery, or gratuity violations found in
Title 18 of the U.S. Code; or (b) violation of the civil False Claims Act (31
U.S.C. 3729-3733). Additionally, the Subcontractor hereby warrants that it is,
or will be within the timeframes established in FAR 52.203-13, in compliance
with the business code of ethics, internal control system and business ethics
awareness and compliance program requirements of FAR 2.203-13.
 
     Notwithstanding any provisions herein to the contrary, failure to satisfy
any of the aforementioned conditions shall be considered a material breach of
this Agreement and constitute immediate grounds for a termination for default.
 
ARTICLE XLII.   SUSPENSION AND DEBARMENT
 
     This Agreement incorporates FAR 9.406-2(b)(1)(vi) and 9.407-2(a)(8).
Accordingly, the Subcontractor hereby understands and warrants that it can be
suspended and/or debarred for a knowing failure by a principal of the
Subcontractor, until 3 years after final payment on this Subcontract, to timely
disclose to the Government, in connection with the award, performance or
closeout of this Subcontract, credible evidence of: (a) violation of Federal
criminal law involving fraud, conflict of interest, bribery, or gratuity
violations found in Title 18 of the U.S. Code; (b) violation of the civil False
Claims Act (31 U.S.C. 3729-3733); or (c) significant overpayment(s) on the
Subcontract, other than overpayments resulting from contract financing payments
as defined in 32.001.
 
     Notwithstanding any provisions herein to the contrary, failure to satisfy
any of the aforementioned conditions shall be considered a material breach of
this Agreement and constitute immediate grounds for a termination for default.

 
27

--------------------------------------------------------------------------------

 
 
ARTICLE XLIII.   FORCE MAJEURE
 
     Neither party shall be responsible for any failure to comply with, or for
any delay in performance of the terms of this Agreement, where such failure or
delay arises from: acts of God, acts of the Government in its sovereign (and not
contractual) capacity, fires, floods, epidemics, quarantine restrictions,
strikes, freight embargoes, delays by the government in processing required U.S.
export control authorizations, unusually severe weather, shortages of supplies
or materials where such supplies or materials were unobtainable from an
alternate source, acts of war or terrorism, or domestic unrest.
 
     In all such events where performance is delayed or prevented, the affected
party shall nonetheless exert reasonable and diligent efforts to remove said
causes and resume performance hereunder.
 
ARTICLE XLIV.   EMPLOYMENT ELIGIBILITY VERIFICATION
 
     Under the terms of this Agreement, the Subcontractor must comply with the
provisions of FAR 52.222-54, Employment Eligibility Verification (Jan 2009) in
the performance of this effort. Unless specified otherwise, for the purposes of
Sections (b) and (d), the term “Contractor” shall mean Subcontractor and the
term “Contract” shall mean “Subcontract Agreement”.
 
(a) Definitions. As used in this clause-
 
“Commercially available off-the-shelf (COTS) item”-
 
(1) Means any item of supply that is-
 
(i) A commercial item (as defined in paragraph (1) of the definition at 2.101);
 
(ii) Sold in substantial quantities in the commercial marketplace; and
 
(iii) Offered to the Government, without modification, in the same form in which
it is sold in the commercial marketplace; and
 
(2) Does not include bulk cargo, as defined in section 3 of the Shipping Act of
1984 (46 U.S.C. App. 1702), such as agricultural products and petroleum
products. Per 46 CFR 525.1 (c)(2), “bulk cargo” means cargo that is loaded and
carried in bulk onboard ship without mark or count, in a loose unpackaged form,
having homogenous characteristics. Bulk cargo loaded into intermodal equipment,
except LASH or Seabee barges, is subject to mark and count and, therefore,
ceases to be bulk cargo.
 
“Employee assigned to the Contract” means an employee who was hired after
November 6, 1986, who is directly performing work, in the United States, under a
Contract that is required to include the clause prescribed at 22.1803. An
employee is not considered to be directly performing work under a Contract if
the employee-
 
(1) Normally performs support work, such as indirect or overhead functions; and
 
(2) Does not perform any substantial duties applicable to the Contract.

 
28

--------------------------------------------------------------------------------

 
 
“Subcontract” means any contract, as defined in 2.101, entered into by a
Subcontractor to furnish supplies or services for performance of a Prime
Contract or a Subcontract. It includes but is not limited to purchase orders,
and changes and modifications to purchase orders.
 
“Subcontractor” means any supplier, distributor, vendor, or firm that furnishes
supplies or services to or for a Prime Contractor or another Subcontractor.
 
“United States”, as defined in 8 U.S.C. 1101(a)(38), means the 50 States, the
District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands.
 
(b) Enrollment and verification requirements.
 
(1) If the Contractor is not enrolled as a Federal Contractor in E-Verify at
time of Contract award, the Contractor shall-
 
(i) Enroll. Enroll as a Federal Contractor in the E-Verify program within 30
calendar days of Contract award;
 
(ii) Verify all new employees. Within 90 calendar days of enrollment in the
E-Verify program, begin to use E-Verify to initiate verification of employment
eligibility of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the Contract, within 3 business days after
the date of hire (but see paragraph (b)(3) of this section); and
 
(iii) Verify employees assigned to the Contract. For each employee assigned to
the Contract, initiate verification within 90 calendar days after date of
enrollment or within 30 calendar days of the employee’s assignment to the
Contract, whichever date is later (but see paragraph (b)(4) of this section).
 
(2) If the Contractor is enrolled as a Federal Contractor in E-Verify at time of
contract award, the Contractor shall use E-Verify to initiate verification of
employment eligibility of-
 
(i) All new employees.
 
(A) Enrolled 90 calendar days or more. The Contractor shall initiate
verification of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the Contract, within 3 business days after
the date of hire (but see paragraph (b)(3) of this section); or
 
(B) Enrolled less than 90 calendar days. Within 90 calendar days after
enrollment as a Federal Contractor in E-Verify, the Contractor shall initiate
verification of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the Contract, within 3 business days after
the date of hire (but see paragraph (b)(3) of this section); or
 
(ii) Employees assigned to the Contract. For each employee assigned to the
Contract, the Contractor shall initiate verification within 90 calendar days
after date of Contract award or within 30 days after assignment to the Contract,
whichever date is later (but see paragraph (b)(4) of this section).
 
(3) If the Contractor is an institution of higher education (as defined at 20
U.S.C. 1001(a)); a State or local Government or the Government of a Federally
recognized Indian tribe; or a surety performing under a takeover agreement
entered into with a Federal agency pursuant to a performance bond, the
Contractor may choose to verify only employees assigned to the Contract, whether
existing employees or new hires. The Contractor shall follow the applicable
verification requirements at (b)(1) or (b)(2) respectively, except that any
requirement for verification of new employees applies only to new employees
assigned to the Contract.

 
29

--------------------------------------------------------------------------------

 
 
(4) Option to verify employment eligibility of all employees. The Contractor may
elect to verify all existing employees hired after November 6, 1986, rather than
just those employees assigned to the Contract. The Contractor shall initiate
verification for each existing employee working in the United States who was
hired after November 6, 1986, within 180 calendar days of-
 
(i) Enrollment in the E-Verify program; or
 
(ii) Notification to E-Verify Operations of the Contractor’s decision to
exercise this option, using the contact information provided in the E-Verify
program Memorandum of Understanding (MOU).
 
(5) The Contractor shall comply, for the period of performance of this Contract,
with the requirements of the E-Verify program MOU.
 
(i) The Department of Homeland Security (DHS) or the Social Security
Administration (SSA) may terminate the Contractor’s MOU and deny access to the
E-Verify system in accordance with the terms of the MOU. In such case, the
Contractor will be referred to a suspension or debarment official.
 
(ii) During the period between termination of the MOU and a decision by the
suspension or debarment official whether to suspend or debar, the Contractor is
excused from its obligations under paragraph (b) of this clause. If the
suspension or debarment official determines not to suspend or debar the
Contractor, then the Contractor must reenroll in E-Verify.
 
(c) Web site. Information on registration for and use of the E-Verify program
can be obtained via the Internet at the Department of Homeland Security Web
site: http://www.dhs.gov/E-Verify.
 
(d) Individuals previously verified. The Contractor is not required by this
clause to perform additional employment verification using E-Verify for any
employee-
 
(1) Whose employment eligibility was previously verified by the Contractor
through the E-Verify program;
 
(2) Who has been granted and holds an active U.S. Government security clearance
for access to confidential, secret, or top secret information in accordance with
the National Industrial Security Program Operating Manual; or
 
(3) Who has undergone a completed background investigation and been issued
credentials pursuant to Homeland Security Presidential Directive (HSPD)-12,
Policy for a Common Identification Standard for Federal Employees and
Contractors.
 
(e) Subcontracts. The Contractor shall include the requirements of this clause,
including this paragraph (e) (appropriately modified for identification of the
parties), in each Subcontract that-
 
(1) Is for-
 
(i) Commercial or noncommercial services (except for commercial services that
are part of the purchase of a COTS item (or an item that would be a COTS item,
but for minor modifications), performed by the COTS provider, and are normally
provided for that COTS item); or
 
(ii) Construction;
 
(2) Has a value of more than $3,000; and
 
 
30

--------------------------------------------------------------------------------

 
(3) Includes work performed in the United States.
 
ARTICLE XLV.   USE OF MANDATORY ARBITRATION AGREEMENTS
 
     Additional Requirements and Responsibilities Restriction the Use of
Mandatory Arbitration Agreements (Deviation) (Feb 2010).
 
(a) Definitions. As used in this clause-
 
“Covered Subcontract,” as used in this clause, means any Subcontract, except a
Subcontract for the acquisition of commercial items or commercially available
off-the-shelf items, that is in excess of $1 million and uses Fiscal Year 2010
funds.
 
(b) The Contractor-
 
(1) Agrees not to-
 
(i) Enter into any agreement with any of its employees or independent
contractors that requires, as a condition of employment, that the employee or
independent contractor agree to resolve through arbitration any claim under
title VII of the Civil Rights Act of 1964 or any tort related to or arising out
of sexual assault or harassment, including assault and battery, intentional
infliction of emotional distress, false imprisonment, or negligent hiring,
supervision, or retention; or
 
(ii) Take any action to enforce any provision of an existing agreement with an
employee or independent contractor that mandates that the employee or
independent contractor resolve through arbitration any claim under title VII of
the Civil Rights Act of 1964 or any tort related to or arising out of sexual
assault or harassment, including assault and battery, intentional infliction of
emotional distress, false imprisonment, or negligent hiring, supervision, or
retention; and
 
(2) Certifies, by signature of the contract, for contracts awarded after June
17, 2010 that it requires each covered Subcontractor to agree not to enter into,
and not to take any action to enforce any provision of any agreements, as
described in paragraph (b)(1) of this clause, with respect to any employee or
independent contractor performing work related to such Subcontract.
 
(c) The prohibitions of this clause do not apply with respect to a Contractor’s
or Subcontractor’s agreements with employees or independent contractors that may
not be enforced in a court of the United States.
 
(d) The Secretary of Defense may waive the applicability of the restrictions of
paragraph (b) to the Contractor or a particular Subcontractor for the purposes
of the Contract or a particular Subcontract if the Secretary or the Deputy
Secretary personally determines that the waiver is necessary to avoid harm to
national security interests of the United States, and that the term of the
Contract or Subcontract is not longer that necessary to avoid such harm. This
determination will be made public not less that 15 business days before the
Contract or Subcontract addressed in the determination may be awarded.
 
ARTICLE XLVI.   COMPLIANCE WITH 29 CFR PART 471, APPENDIX A, SUBPART A
 
     Effective June 19, 2010, Federal Contractors and their Subcontractors are
required to post notices informing their employees of their rights under the
National Labor Relations Act (NLRA). The notice to employees, required by the
new regulation, informs employees about their rights under the NLRA to form,
join and assist a union, and to bargain collectively with their employer. The
notice provides examples of unlawful employer and union conduct that interferes
with those rights and indicates how employees can contact the National Labor
Relations Board, the Federal agency that enforces those rights, with questions
or to file complaints. Contractors and Subcontractors must post the employee
notice conspicuously in and around their plants and offices so that it is
prominent and readily seen by employees who are covered by the NLRA and who
engage in Contract related activity.

 
31

--------------------------------------------------------------------------------

 
 
     The poster can be found at
http://www.dol.gov/olms/regs/compliance/EO13496.htm.
 
     Contractors and Subcontractors that violate the Labor Department’s
regulations requiring employee notification of these rights may be subject to
sanctions, including suspension or cancellation of the Contract.
 
ARTICLE XLVII.   FEDERAL FUNDING ACCOUNTABILITY & TRANSPARENCY ACT
 
     The intent of the Federal Funding Accountability and Transparency Act
(FFATA) of 2006 (Pub. L. 109-282) as amended by Section 6202 of the Government
Funding Transparency Act of 2008 (Pub. L. 110-252) is to empower every American
with the ability to hold the Government accountable for each spending decision.
The end result is to reduce wasteful spending in the Government. The FFATA
legislation requires information on federal awards (federal financial assistance
and expenditures) be made available to the public via a single, searchable
website, which is www.USASpending.gov.
 
     If subject to the Act, pursuant to FAR 52.204-10(c)(1) and 52.204-10(d)(2),
and the phased-in reporting schedule outlined under FAR 52.204-10(e)(1), (2),
and (3); the Subcontractor is hereby required to report appropriate information,
as specified in 52.204-10(c)(1) and (c)(3), to LMI’s Subcontracts Administrator
no later than the due date specified in the LMI provided FFATA reporting form.
 
     Notwithstanding any provisions herein to the contrary, failure to comply
with the subject requirements shall be considered a material breach of this
Agreement and constitute immediate grounds for a termination for default.
 
     52.204-10 Reporting Executive Compensation and First-Tier Subcontract
Awards.
REPORTING EXECUTIVE COMPENSATION AND FIRST-TIER SUBCONTRACT AWARDS (JUL 2010)
 
(a) Definitions. As used in this c1ause-
 
“Executive” means officers, managing partners, or any other employees in
management positions.
 
“First-tier Subcontract” means a Subcontract awarded directly by a Contractor to
furnish supplies or services (including construction) for performance of a Prime
Contract, but excludes supplier agreements with vendors, such as long-term
arrangements for materials or supplies that would normally be applied to a
Contractor’s general and administrative expenses or indirect cost.

 
32

--------------------------------------------------------------------------------

 
 
“Contract” as defined in FAR 2.101, means a mutually binding legal relationship
obligating the seller to furnish the supplies or services (including
construction) and the buyer to pay for them. It includes all types of
commitments that obligate the Government to an expenditure of appropriated funds
and that, except as otherwise authorized, are in writing. In addition to
bilateral instruments, contracts include (but are not limited to) awards and
notices of awards; job orders or task letters issued under basic ordering
agreements; letter contracts; orders, such as purchase orders, under which the
contract becomes effective by written acceptance or performance; and bilateral
contract modifications. Contracts do not include grants and cooperative
agreements covered by 31 U.S.C. 6301, et seq. For discussion of various types of
contracts, see FAR Part 16.
 
“Total compensation” means the cash and noncash dollar value earned by the
executive during the Contractor’s preceding completed fiscal year and includes
the following (for more information see 17 CFR 229.402(c)(2)):
 
(1) Salary and bonus.
 
(2) Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS l23R), Shared Based Payments.
 
(3) Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.
 
(4) Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
 
(5) Above-market earnings on deferred compensation which is not tax-qualified.
 
(6) Other compensation, if the aggregate value of all such other compensation
(e.g., severance, termination payments, value of life insurance paid on behalf
of the employee, perquisites or property) for the executive exceeds $10,000.
 
(b) Section 2(d)(2) of the Federal Funding Accountability and Transparency Act
of 2006 (Pub. L. 109-282), as amended by section 6202 of the Government Funding
Transparency Act of 2008 (Pub. L. 110-252), requires the Contractor to report
information on Subcontract awards. The law requires all reported information be
made public; therefore, the Contractor is responsible for notifying its
Subcontractors that the required information will be made public.
 
(c)(1) Unless otherwise directed by the Contracting Officer, by the end of the
month following the month of award of a First-tier Subcontract with a value of
$25,000 or more, (and any modifications to these Subcontracts that change
previously reported data), the Contractor shall report the following information
at http://www.fsrs.gov for each First-tier Subcontract. (The Contractor shall
follow the instructions at http://www.fsrs.gov to report the data.)
 
(i) Unique identifier (DUNS Number) for the Subcontractor receiving the award
and for the Subcontractors parent company, if the Subcontractor has a parent
company.
(ii) Name of the Subcontractor.
(iii) Amount of the Subcontract award.

 
33

--------------------------------------------------------------------------------

 
 
(iv) Date of the Subcontract award.
(v) A description of the products or services (including construction) being
provided under the subcontract, including the overall purpose and expected
outcomes or results of the Subcontract.
(vi) Subcontract number (the Subcontract number assigned by the Contractor).
(vii) Subcontractor’s physical address including street address, city, state,
and country. Also include the nine-digit zip code and congressional district.
(viii) Subcontractor’s primary performance location including street address,
city, state, and country. Also include the nine-digit zip code and congressional
district.
(ix) The Prime Contract number and order number (if applicable).
(x) Awarding agency name and code.
(xi) Funding agency name and code.
(xii) Government contracting office code.
(xiii) Treasury account symbol (TAS) as reported in FPDS.
(xiv) The applicable North American Industry Classification System code (NAICS).
 
(2) By the end of the month following the month of a Contract award, and
annually thereafter, the Contractor shall report the names and total
compensation of each of the five most highly compensated executives for the
Contractor’s preceding completed fiscal year at http://www.ccr.gov, if-
 
(i) In the Contractor’s preceding fiscal year, the Contractor received-
 
(A) 80 percent or more of its annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(B) $25,000,000 or more in annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986. (To determine if the public has access to
the compensation information, see the U.S. Security and Exchange Commission
total compensation filings at http://www.sec.gov/answers/execomp.htm.)
 
(3) Unless otherwise directed by the Contracting Officer, by the end of the
month following the month of a First-tier Subcontract with a value of $25,000 or
more, and annually thereafter, the Contractor shall report the names and total
compensation of each of the five most highly compensated executives for each
First-tier Subcontractor for the Subcontractor’s preceding completed fiscal year
at http://www.fsrs.gov, if-
 
(i) In the Subcontractor’s preceding fiscal year, the Subcontractor received—
 
(A) 80 percent or more of its annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(B) $25,000,000 or more in annual gross revenues from Federal Contracts (and
Subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 
(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986. (To determine if the public has access to
the compensation information, see the U.S. Security and Exchange Commission
total compensation filings at http://www.sec.gov/answers/execomp.htm.)

 
34

--------------------------------------------------------------------------------

 
 
(d)(1) If the Contractor in the previous tax year had gross income, from all
sources, under $300,000, the Contractor is exempt from the requirement to report
Subcontractor awards.
 
(2) If a Subcontractor in the previous tax year had gross income from all
sources under $300,000, the Contractor does not need to report awards to that
Subcontractor.
 
(e) Phase-in of reporting of Subcontracts of $25,000 or more.
 
(1) Until September 30, 2010, any newly awarded Subcontract must be reported if
the Prime Contract award amount was $20,000,000 or more.
 
(2) From October 1, 2010, until February 28, 2011, any newly awarded Subcontract
must be reported if the Prime Contract award amount was $550,000 or more.
 
(3) Starting March 1, 2011, any newly awarded Subcontract must be reported if
the Prime Contract award amount was $25,000 or more.
 
IN WITNESS WHEREOF, the parties hereto have executed this contract as indicated
below:
 
Logistics Management Institute
 
Applied DNA Sciences, Inc.
      /s/ Julie A. Wagoner   /s/ Kurt Jensen
By: Julie A. Wagoner
 
By: Kurt Jensen
     
Supervisor, Subcontracts & Purchasing
 
Chief Financial Officer
Title
 
Title
     
May 26, 2011
  June 2, 2011 
Date
 
Date


 
35

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
STATEMENT OF WORK
 
FROM
 
PRIME CONTRACT
 
 
 

--------------------------------------------------------------------------------

 
 
xxx
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B
 
REPRESENTATIONS & CERTIFICATIONS
 
 
 

--------------------------------------------------------------------------------

 
 
graphic [lmi1.jpg]

 
REPRESENTATIONS AND CERTIFICATIONS
 
Under the Government’s procurement acquisition regulations, it is necessary that
vendors certify that they comply with certain Government policies prior to award
of an order funded under a Government prime contract. In this regard, since your
company is being considered as a potential supplier to the Logistics Management
Institute under a Government funded prime contract, it is necessary that you
complete, date, sign (by an authorized representative), and return the
Representations and Certifications as part of your proposal.
 
The Government requires that these Representations and Certifications be
completed prior to award. In accordance with this policy, no Purchase
Orders/Subcontracts may be issued to your company for products or services which
will be used in the performance of our Government prime contracts prior to the
return of these Representations and Certifications.
 
Instructions
The representations and certifications are arranged in four (4) parts. Based on
the amount of your offer, complete the following and sign the signature page:
 
$10,000 to $99,999
Complete Section I
$100,000 to $499,999
Complete Section I and II.
$500,000 or above
Complete the entire document

The Offeror represents and certifies as part of its offer that:
 
SECTION I
 
1.           Taxpayer Identification (FAR 52.204-3) (Oct 1998)
 
All offerors must submit the information required in paragraphs (a) though (c)
of this provision to comply with debt collection requirements of 31 U.S.C.
7701(c) and 3325 (d), reporting requirements of 26 U.S.C. 6041, 6041 A, and
6050M, and implementing regulations issued by the IRS. If the resulting contract
is subject to the payment reporting requirements described in Federal
Acquisition Regulation (FAR) 4.904, the failure or refusal by the offeror to
furnish the information may result in a 31 percent reduction of payments
otherwise due under the contract.
 
The TIN may be used by the Government to collect and report on any delinquent
amounts arising out of the offerors relationship with the Government (31 U.S.C.
7701(c)(3)). If the resulting contract is subject to the payment reporting
requirements as described in FAR 4.904, the TIN provided hereunder may be
matched with IRS records to verify the accuracy of the offeror’s TIN.
 
The offeror by checking the appropriate box below, represents the following:
 
(a) Taxpayer Identification Number (TIN)

 
 

--------------------------------------------------------------------------------

 


           
x
TIN: 59-2262718
   
o
TIN has been applied for.
   
o
TIN is not required because:,________________________________________
   
o
Offeror is a nonresident alien, foreign corporation, or foreign partnership that
does not have income effectively connected with the conduct of a trade or
business in the United States and does not have an office of place of business
or a fiscal paying agent in the United States;
   
o
Offeror is an agency or instrumentality of a foreign government;
   
o
Offeror is an agency or instrumentality of a state or local government;
   
o
Other. State basis __________________________
       
(b)
Type of organization

   
o
Sole Proprietorship
o
Partnership
   
x
Corporate Entity (non tax exempt)
o
Corporate Entity (tax exempt)
   
o
Government entity (Federal, State, Local)
o
Foreign Government

   
o
International organization per 26 CFR 1.6049-4
   
o
Other _________________________________________
       
(c)
Common Parent ___________________________________________    
x
Offeror is not owned or controlled by a common parent;
   
o
Name and TIN of Common Parent:
    Name: __________________________________________________     TIN
____________________________________________________        
(d)
Definitions:    
 
“Common Parent” as used in this provision, means that corporate entity that owns
or controls an affiliated group of corporations that files its federal income
tax returns on a consolidated basis, and of which the offeror is a member.
           
 
“Taxpayer Identification Number”, as used in this provision, means the number
required by the Internal revenue Service (IRS) to be used by the offeror in
reporting income tax and other returns. The TIN may be a Social Security Number
or an Employer Identification Number.

 
2.
Small Business Program Representations (FAR 52.219-1) (Mar 2001)

 

 
(a)
(1)
The North American Industry Classification System (NAICS) code for this
acquisition is
Administrator for this solicitation.) (2) The small business size standard
is________. (To be completed by LMI. If no NAICS code is included, contact the
LMI Subcontracts Administrator for this solicitation.)
   
(2)
The small business size standard is ________. (To be completed by LMI)



 
 

--------------------------------------------------------------------------------

 
 

   
(3)
The small business size standard for a concern which submits an offer in its own
name, other than on a construction or service contract, but which proposes to
furnish a product which it does not itself manufacture is 500 employees.
         
(b)
(1)
The offeror represents as a part of its offer that it x is, o is not a small
business concern.
           
(2)
Complete this (b)(2) only if the offeror represents itself as a small business
concern in paragraph (b)(1), above.
     
The offeror represents, for general statistical purposes, that it o is, x is
not, a small disadvantaged business concern as defined in 13 CFR 124.1002.
           
(3)
Complete this (b)(3) only if the offeror represents itself as a small business
concern in paragraph (b)(1), above.
     
The offeror represents, for general statistical purposes, that it o is, x is
not, a women-owned small business concern.
           
(4)
Complete this (b)(4) only if the offeror represents itself as a small business
concern in paragraph (b)(1), above.
     
The offeror represents, for general statistical purposes, that it o is, x is
not, a veteran-owned small business concern.
           
(5)
Complete this (b)(5) only if the offeror represents itself as a veteran-owned
small business concern in paragraph (b)(4), above.
     
The offeror represents, for general statistical purposes, that it o is, x is
not, a service-disabled veteran-owned small business concern.
           
(6)
Complete this (b)(6) only if the offeror represents itself as a small business
concern in paragraph (b)(1), above.
     
The offeror represents, as a part of its offer, that-




     
(i)
It o is, x is not, a HUBZone small business concern listed, on the date of this
representation, on the List of Qualified HUBZone Small Business Concerns
maintained by the Small Business Administration, and no material change in
ownership and control, principal office, or HUBZone employee percentage has
occurred since it was certified by the Small Business Administration in
accordance with 13 CFR Part 126; and
               
(ii)
It o is, x is not, a joint venture that complies with requirements of 13 CFR
Part 126, and trre representative in paragraph (b)(6)(i) of this provision is
accurate for the HUBZone small business concern or concerns that are
participating in the joint venture. ____________ ] Each HUBZone small business
concern participating in the joint venture shall submit a separate signed copy
of the HUBZone representation.
             
(7)
Complete this (b)(7) only if the offeror represents itself as disadvantaged in
paragraph (b)(2), above.                  
The offeror shall check the category in which its ownership falls:

 

     
Black American
     
Hispanic American
     
Native American (American Indians, Eskimos, Aleuts, or Native Hawaiians)


 
 

--------------------------------------------------------------------------------

 


       
__________ Asian-Pacific Americans (persons with origins from Burma, Thailand,
Malaysia, Indonesia, Singapore, Brunei, Japan, China, Taiwan, Laos, Cambodia
(Kampuchea), Vietnam, Korea, The Philippines, U.S Trust Territory of the Pacific
Islands (Republic of Palau), Republic of the Marshall Islands, Federated States
of Micronesia, the Commonwealth of the Northern Mariana Islands, Guam, Samoa,
Macao, Hong Kong, Fiji, Tonga, Kiribati, Tuvalu, or Nauru).
       
____________ Subcontinent Asian (Asian Indian) American (persons with origins
from India, Pakistan, Bangladesh, Sri Lanka, Bhutan, the Maldives Islands, or
Nepal).
       
(c)
Definitions. As used in this provision:
           
 
Service-disabled veteran-owned small business concern-    
(1)
Means a small business concern-      
(i)
Not less than 51 percent of which is owned by one or more service- disabled
veterans or, in the case of any publicly owned business, not less than 51
percent of the stock of which s owned by one or more service-disabled veterans,
and;
     
(ii)
The management and daily business operations of which are controlled by one or
more service-disabled veterans or, in the case of a veteran with permanent and
severe disability, the spouse or permanent caregiver of such veteran.
   
(1)
Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2), with
disability that is service-connected, as defined in 38 U.S.C. 101(16).    
“Small business concern,” means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, as qualified as small business
under the criteria in 13 CFR Part 11 and the size standard in paragraph (a) of
this provision.
         
Veteran-owned small business concern means a small business concern-
             
(1)
Not less than 51 percent of which is owned by one or more veterans (as defined
at 38 U.S.C. 101(2)) or, in the case of any publicly owned business, not less
than 51 percent of the stock of which is owned by one or more veterans; and    
(2)
The management and daily business operations of which are controlled by one or
more veterans.             “Women-owed small business concern,” means a small
business concern-    
(1)
That is at least 51 percent owned by one or more women; or in the case of a
publicly owned business, at least 51 percent of the stock of which is owned by
one or more women; and              
(2)
Whose management and daily business operations are controlled by one or more
women.            
(d)
Notice
             
(1)
If this solicitation is for supplies and has been set aside, in whole or in
part, for small business concerns, then the clause in this solicitation
providing notice of the set-aside contains restrictions on the source of the end
items to be furnished.
   
(2)
Under 15 U.S.C 645(d), any person who misrepresents a firm’s status as a small,
HUBZone small, small disadvantaged, or women-owned small business concern in
order to obtain a contract to be awarded under the preference programs
established pursuant to



 
 

--------------------------------------------------------------------------------

 
 

     
(i)
Be punished by imposition of fine, imprisonment, or both;
     
(ii)
Be subject to administrative remedies, including suspension and debarment; and
     
(iii)
Be ineligible for participation in programs conducted under the authority of the
Act.
         
3.
Prohibition of Segregated Facilities (FAR 52-222-21) (Mar 2001)
           
(a)
“Segregated facilities” as used in this provision, means any waiting rooms, work
areas, rest rooms and wash rooms, restaurants and other eating areas, time
clocks, locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees, that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national origin
because of written or oral policies or employee custom. The term does not
include separate or single-user restrooms or necessary dressing or sleeping
areas provided to assure privacy between sexes.
           
(b)
The Subcontractor agrees that it does not and will not maintain or provide for
its employees any segregated facilities at any of its establishments and that it
does not and will not permit its employees to perform their services at any
location under its control where segregated facilities are maintained. The
Subcontractor agrees that a breach of this clause is a violation of the Equal
Opportunity clause in this contract.
           
(c)
The Subcontractor shall include this clause in every subcontract and purchase
order that is subject to the Equal Opportunity clause of this contract.
         
4.
Previous Contracts and Compliance Reports (FAR 52-222-22) (Feb 1999)
 
The offeror represents that:
           
(a)
It o has, x has not, participated in a previous contract or subcontract subject
to the Equal Opportunity clause of this solicitation;
 
(b)
It x has, o has not, filed all required compliance reports {note that if no
reports were required, mark “has” filed all reports); and
 
(c)
Representations indicating submission of required compliance reports, signed by
proposed Subcontractors, will be obtained before subcontract awards.
         
5.
Affirmative Action Compliance (FAR 52.222-25) (Apr 1984)
 
The offeror represents that:
           
(a)
It o has developed and has on file, or, x has not developed and does not have on
file, at each establishment, affirmative action programs required by the rules
and regulations of the Secretary of Labor (41 CFR 60-1 and 60-2),
           
(b)
It o has not previously had contracts subject to the written affirmative action
programs requirement of the rules and regulations of the Secretary of Labor.



 
 

--------------------------------------------------------------------------------

 
 
SECTION II


1.
Women-Owned Business (Other than Small Business) (FAR 52.204-5) (May 1999)
           
(a)
Definition. Women-owned business concern, as used in this provision, means a
concern which is at least 51 percent owned by one or more women; or in the case
of any publicly owned business, at least 51 percent of the stock of which is
owned by one or more women; and whose management and daily business operations
are controlled by one or more women.
           
(b)
Representation. Complete the following only if the offeror is a women-owned
business concern and has not represented itself as a small business concern in
paragraph 2.(b)(1) above.
             
The Offeror represents that it o is, or o is not a women-owned business concern.
         
2.
Certification Regarding Debarment, Suspension, Proposed Debarment, and Other
Responsibility Matters (FAR 52.209-5) (Apr 2001)
           
(a)
(1)
The offeror certifies, to the best of its knowledge and belief, that-
               
(i)
The offeror and/or any of its Principals -




       
(A)
o are o are not presently debarred, suspended, proposed for debarment, or
declared ineligible for the award of contracts by any Federal agency:
                   
(B)
o have o have not within the three-year period prior preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
fraud or a criminal offense in connection with obtaining , attempting to obtain,
or performing a public (Federal, state, or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion, or receiving
stolen property; and
                   
(C)
o are o are not presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subdivision (a)(l)(i)(B) of this provision.
                 
(ii)
 
The offeror o has o has not, within a three-year period preceding this offer,
had one or more contracts terminated for default by any Federal agency.
               
(2)
“Principals”, for the purpose of this certification, means officers; directors;
owners; partners; and, persons having primary management or supervisory
responsibilities within a business entity (e.g. general manager; plant manager;
head of a subsidiary, division, or business segment, and similar positions).
     
This certification concerns a matter within the jurisdiction of an agency of the
United States and the making of false, fictitious, or fraudulent certification
may render the maker subject to prosecution under section 1001, title 18, United
States Code.
             
(b)
The offeror shall provide immediate written notice to the LMI Subcontracts
Administrator if, at any time prior to contract award, the offeror learns that
its certification was erroneous when submitted or has become erroneous by reason
of changed circumstances.
             
(c)
A certification that any of the items in paragraph (a) of this provision exists
will not necessarily result in withholding of an award under this solicitation.
However, the certification will be considered in connection with a determination
of the offeror’s


 
 

--------------------------------------------------------------------------------

 
 



   
responsibility. Failure of the offeror to furnish a certification or provide
such additional information as requested by the LM1 Subcontracts Administrator
may render the offeror nonresponsible.
       
(d)
Nothing contained in the forgoing shall be construed to require establishment of
a system of records in order to render, in good faith, the certification
required by paragraph (a) of this provision. The knowledge and information of an
offeror is not required to exceed that which is normally possessed by a prudent
person in the ordinary course of business dealings.
       
(c)
The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making award. If it
is later determined that the offeror knowingly rendered an erroneous
certification, in addition to the other remedies available to the Government,
the LMI Subcontracts Administrator may terminate the contract resulting from
this solicitation for default.



3.
Certification and Disclosure Regarding Payments to Influence Certain Federal
Transactions (FAR 52.203-11) (Apr 1991)




 
(a)
The definitions and prohibitions contained in the clause at FAR 52.203-12,
Limitation on Payments to Influence Certain Federal Transactions, included in
this solicitation, are hereby incorporated by reference in paragraph (b) of this
certification.
       
(b)
The offeror, by signing its offer, hereby certifies to the best of his or her
knowledge and belief that on or after December 23, 1989:




   
(1)
No Federal or appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer of any agency, a Member of
Congress, an officer or employee of Congress or an employee of a Member of
Congress on his or her behalf in the connection with the awarding of any Federal
contract, the making of any Federal grant, the making of any Federal loan, the
entering into of any cooperative agreement, and the extension, continuation,
renewal, amendment or modification of any Federal contract, grant, loan, or
cooperative agreement;
           
(2)
If any funds other than Federal appropriated funds (including profit or fee
received under a covered Federal transaction) have been paid to any person for
influencing or attempting to influence an officer to employee of any agency, a
Member of Congress, an officer or employee of Congress, or an employee of a
Member of Congress on his or her behalf in connection with this solicitation,
the offeror shall complete and submit, with its offer, OMB standard form LLL,
Disclosure of Lobbying Activities to the Contracting Officer; and
           
(3)
He or she will include the language of this certification in all subcontract
awards at any tier and require that all recipients of subcontract awards in
excess of $10,000 shall certify and disclose accordingly.




 
(a)
Submission of this certification and disclosure is a prerequisite for making or
entering into this contract imposed by section 1352, title 31, United States
Code. Any person who makes an expenditure prohibited under this provision or who
fails to file or amend the disclosure form to be filed or amended by this
provision, shall be subject to a civil penalty of not less than $10,000, and not
more than $100,000, for each failure.
     

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION III


1.
Cost Accounting Standards Notices and Certifications (FAR 52.230-1) (Jun 2000)
     
Note: This notice does not apply to small businesses or foreign governments.
Check here to indicate that the offeror is a o small business or o foreign
government and therefore is not required to complete the following
certification.
     
This notice is in three parts; identified by Roman numerals I through III.
     
Offerors shall examine each part and provide the requested information in order
to determine Cost Accounting Standards (CAS) requirements applicable to any
resultant contract.
     
If the offeror is an educational institution. Part II does not apply unless the
contemplated contract will be subject to full or modified CAS coverage pursuant
to 48 CFR 9903.201-2(c)(5) or 9903.201-2(c)(6), respectively.



I.
DISCLOSURE STATEMENT - COST ACCOUNTING PRACTICES AND CERTIFICATION




 
(a)
Any contract in excess of $650,000 resulting from this solicitation will be
subject to the requirements of the Cost Accounting Standards Board (48 CFR
Chapter 99), except for those contracts which are exempt as specified in 48 CFR
9903.201-1.
       
(b)
Any offeror submitting a proposal which, if accepted, will result in a contract
subject to the requirements of 48 CFR Chapter 99 must, as a condition of
contracting, submit a Disclosure Statement as required by 48 CFR 9903.202. When
required, the Disclosure Statement must be submitted as a part of the offeror’s
proposal under this solicitation unless the offeror has already submitted a
Disclosure Statement disclosing the practices used in connection with the
pricing of this proposal. If an applicable Disclosure statement has already been
submitted, the offeror may satisfy the requirement for submission by providing
the information requested in paragraph (c) of Pert I of this provision.
         
CAUTION: In the absence of specific regulations or agreements, a practice
disclosed in a Disclosure Statement shall not, by virtue of such disclosure, be
deemed to be a proper, approved, or agreed-to practice for pricing proposals or
accumulating and report contract performance cost data.


 
 

--------------------------------------------------------------------------------

 

(c)
Check to appropriate box below:



o
(1)
Certificate of Concurrent Submission of Disclosure Statement.




 
The offeror hereby certifies that, as a part of the offer, copies of the
Disclosure Statement have been submitted as follows: (i) original and one copy
to the cognizant Administrative Contacting Officer (ACO) or cognizant federal
agency official authorized to act in that capacity (Federal official), as
applicable, and (ii) one copy to the cognizant Federal auditor.
     
(Disclosure must be on Form No. CASB DS-1 or CASB DS-2, as applicable. Forms may
be obtained from the cognizant ACO or Federal official and/or from the
loose-leaf version of the Federal Acquisition Regulation.)
     
Date of Disclosure Statement:
       
Name and Address of cognizant ACO or Federal Officer where filed:
             
The offeror further certifies that the practices used in estimating costs in
pricing this proposal are consistent with the cost accounting practices
disclosed in the Disclosure Statement.

 
o
(2)
Certificate of Previously Submitted Disclosure Statement.




 
The offeror hereby certifies that the required Disclosure Statement was filed as
follows:
     
Date of Disclosure Statement:
       
Name and Address of cognizant ACO or Federal Officer where filed:
             
The offeror further certifies that the practices used in estimating costs in
pricing this proposal are consistent with the cost accounting practices
disclosed in the Disclosure Statement.
   
o
(3)
Certificate of Monetary Exemption.
       
The offeror hereby certifies that the offeror together with all divisions,
subsidiaries, and affiliates under common control, did not receive net awards of
negotiated prime contracts and subcontracts subject to CAS totaling $50 million
or more in the cost accounting period immediately preceding the period in which
this proposal was submitted. The offeror further certifies that if such status
changes before an award resulting from this proposal, the offeror will advise
the LMI Subcontracts Administrator immediately.
   
o
(4)
Certification of Interim Exemption
       
The offeror hereby certifies that (i) the offeror first exceeded the monetary
exemption for disclosure, as defined in (3) of this subsection, in the cost
accounting period


 
 

--------------------------------------------------------------------------------

 


   
immediately preceding the period in which this offer was submitted and (ii) in
accordance with 48 CFR 9903.202-1, the offeror is not yet required to submit a
Disclosure Statement. The offeror further certifies that if an award resulting
from this proposal as not been made within 90 days after the end of that period,
the offeror will immediately submit a revised certificate to the LMI
Subcontracts Administrator, in the form specified under subparagraph (c)(1) or
(c)(2) of Part I of this provision, as appropriate, to verify submission of a
completed Disclosure Statement.
         
CAUTION: Offerors currently required to disclose because they were awarded a CAS
covered prime contract or subcontract of $50 million or more in the current cost
account period may not claim this exemption (4). Further, the exemption applies
only in connection with proposals submitted before the expiration of the 90-day
period following the cost accounting period in which the monetary exemption was
exceeded.



II.
COST ACCOUNTING STANDARDS - ELIGIBILITY FOR MODIFICATION
     
If the offeror is eligible to use the modified provisions of 48 CFR
9903.201-2(b) and elects to do so, the offeror shall indicate by checking the
box below. Checking the box below shall mean that the resultant contract is
subject to the Disclosure and Consistency of Cost Accounting Practices clause in
lieu of the Cost Accounting Standards clause.




 
o
The offeror hereby claims an exemption from the Cost Accounting Standards clause
under the provisions of 48 CFR 9903.201-2(b) and certifies that the offeror is
eligible for use of the Disclosure and Consistency of Cost Accounting Practices
clause because during the cost accounting period immediately preceding the
period in which this proposal was submitted, the offeror received less that $50
million in awards of CAS-covered prime contracts and subcontracts. The offeror
further certifies that if such status changes before an award resulting from
this proposal, the offeror will advise the LMI Subcontracts Administrator
immediately.
         
CAUTION: An offeror may not claim the above eligibility for modified contract
coverage if this proposal is expected to result in the award of a CAS-covered
contract of $50 million or more or if, during its current cost accounting
period, the offeror has been awarded a single CAS-covered prime contract or
subcontract of $50 million or more.



III
ADDITIONAL COST ACCOUNTING STANDARDS APPLICABLE TO EXISTING CONTRACTS
     
The offeror shall indicate below whether award of the contemplated contract
should, in accordance with subparagraph (a)(3) of the Cost Accounting Standards
clause, require a change in established cost accounting practices affecting
existing contracts and subcontracts.
 
          o YES o NO
     
Note: If the offeror is an educational institution under the transition
provisions of 48 CFR 9903.202-1(f), contact the LMI Subcontracts Administrator
for the appropriate alternate certification.

 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE / CERTIFICATION


By signing below, the bidder / offeror certifies, under penalty of law, that the
representations and certifications are accurate, current and complete. The
bidder / offeror further certifies that it will notify the LMI Subcontracts
Administrator of any changes to these representations and certifications. The
representations and certifications made by the bidder / offeror, as contained
herein, concern matters within the jurisdiction of an agency of the United
States and the making of false, fictitious, or fraudulent representation or
certification may render the maker subject to prosecution under Title 18, United
States Code, Section 1001.

 
          /s/ KURT JENSEN
 
10/15/2010
Signature of Bidder / Offeror Responsible for Bid / Offer Date
 
          KURT JENSEN
Typed Name of Person Responsible for the Bid / Offer
 
          CHIEF FINANCIAL OFFICER
Title of Person Responsible for Bid / Offer
 
          APPLIED DNA SCIENCES, INC.
Name of Organization
 
          25 HEALTH SCIENCES DR, STE 213



Street
   
STONY BROOK
NY
11746
City
State
Zip


 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT C

 
GENERAL PROVISIONS

 
 

--------------------------------------------------------------------------------

 

 

Attachment C
Subcontract 1124

 
GENERAL PROVISIONS
 
          In addition to the clauses referenced in the LMI Subcontract, the
following terms and conditions shall apply.
 
I.1 FAR 52.252-2 Clauses Incorporated by Reference (Feb 1998)
 
          The contract clauses set forth below from the Federal Acquisition
Regulation (FAR), as applicable, and as in effect on the date of this
Subcontract, are incorporated into this Subcontract by reference with the same
force and effect as though they were given in full text.
          All such clauses shall, with respect to the rights, duties and
obligations of the subcontractor and LMI thereunder, be interpreted and
construed in such manner as to recognize and give effect to the contractual
relationship between the subcontractor and LMI under this Subcontract and the
rights of the U.S. Government with respect thereto under the Prime Contract from
which such clauses are derived.
          As used throughout these General Provisions, the following terms shall
have the meanings set forth below, unless otherwise specified herein:
 
Prime Contract - means the Government Prime contract between LMI and the United
States of America (hereinafter called the “Government”).
 
Government - means the United States of America or any department or agency
thereof.
 
Subcontract, Contract, Purchase Order, Order or Agreement - are interchangeable
and include any amendments or change orders. Wherever appearing herein, these
terms shall be deemed to mean the contractual instrument of which these General
Provisions are a part.
 
Provision - any part of this Subcontract or attachment thereto including, but
not limited to any referenced or incorporated agreement, specification,
documentation, data, or any clauses or parts or combinations thereof.
 
Contracting Officer - the individual having cognizance on behalf of the
Government of the Prime Contract and any other officer or civilian employee of
the Government who is properly designated as the Contracting Officer of the
procuring agency. The term includes, except as otherwise provided in the
 
Subcontract, any authorized representative of such Contracting Officer acting
within the limits of his authority.
 
I.2 Federal Acquisition Regulation Clauses (48 CFR Chapter 1)



 
Clause
   
Title
 
Date
 
52.202-01
   
Definitions
 
Jul 2004
 
52.203-03
   
Gratuities
 
Apr 1984
 
52.203-05
   
Covenant Against Contingent Fees
 
Apr 1984
 
52.203-06
   
Restrictions on Subcontractor Sales to the Government
 
Sep 2006
 
52.203-07
   
Anti-Kickback Procedures
 
Jul 1995
 
52.203-10
   
Price or Fee Adjustment for Illegal or Improper Activity
 
Jan 1997
 
52.203-12
   
Limitations on Payments to Influence Certain Federal Transactions
 
Oct 2010
 
52.204-02
   
Security Requirements
 
Aug 1996
 
52.209-06
   
Protecting the Government’s Interest when Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment
 
Dec 2010
 
52.215-02
   
Audit and Records - Negotiations
 
Oct 2010
 
52.219-08
   
Utilization of Small Business Concerns
 
May 2004
 
52.219-09
   
Small Business Subcontracting Plan
 
Jul 2010
 
52.222-01
   
Notice to the Government of Labor Disputes
 
Feb 1997
 
52.222-03
   
Convict Labor
 
Jun 2003
 
52.222-04
   
Contract Work Hours and Safety Standards Act - Overtime Compensation
 
Jul 2005
 
52.222-21
   
Prohibition of Segregated Facilities
 
Feb 1999
 
52.222-26
   
Equal Opportunity
 
Mar 2007
 
52.222-35
   
Equal Opportunity for Veterans
 
Sep 2010
 
52.222-36
   
Affirmative Action for Workers with Disabilities
 
Oct 2010
 
52.222-37
   
Employment Reports Veterans
 
Sep 2010
 
52.222-41
   
Service Contract Act of 1965, As Amended
 
Nov 2007

 
Revised 03/02/2011

 
 

--------------------------------------------------------------------------------

 

 
Attachment C
Subcontract 1124




 
Clause
   
Title
 
Date
 
52.222-50
   
Combating Trafficking in Persons
 
Feb 2009
 
52.223-06
   
Drug-Free Workplace
 
May 2001
 
52.223-18
   
Contractor Policy to Ban Text Messaging While Driving
 
Sep 2010
 
52.224-01
   
Privacy Act Notification
 
Apr 1984
 
52.224-02
   
Privacy Act
   Apr 1984  
52.225-13
   
Restrictions on Certain Foreign Purchases
 
Jun 2008
 
52.227-02
   
Notice and Assistance Regarding Patent and Copyright Infringement
 
Dec 2007
 
52.227-03
   
Patent Indemnity
 
Apr 1984
 
52.227-06
   
Royalty Information
 
Apr 1984
 
52.227-09
   
Refund of Royalties
 
Apr 1984
 
52.227-10
   
Filing of Patent Applications - Classified Subject Matter
 
Dec 2007
 
52.227-11
   
Patent Rights - Ownership by the Contractor
 
Dec 2007
 
52.227-14
   
Rights in Data - General
 
Dec 2007
 
52.228-07
   
Insurance - Liability to Third Persons
 
Mar 1996
 
52.229-03
   
Federal, State, and Local Taxes
 
Apr 2003
 
52.232-07
   
Payment under Time-and- Material and Labor-Hour Contracts
 
Feb 2007
 
52.232-11
   
Extras
 
Apr 1984
 
52.232-17
   
Interest
 
Oct 2010
 
52.233-01
   
Disputes
 
Jul 2002
 
52.237-02
   
Protection of Government Buildings, Equipment, and Vegetation
 
Apr 1984
 
52.237-03
   
Continuity of Services
 
Jan 1991
 
52.242-01
   
Notice of Intent to Disallow Costs
 
Apr 1984
 
52.242-13
   
Bankruptcy
 
Jul 1995
 
52.242-15
   
Stop-Work Order [paragraph (b)(2) modified to read 15 days]
 
Aug 1989
 
52.244-02
   
Subcontracts
 
Oct 2010
 
52.245-01
   
Government Property (Cost-Reimbursement, Time-And-Materials, or Labor-Hour
Contracts)
 
Aug 2010
 
52.246-04
   
Inspection of Services-- Fixed-Price
 
Aug 1996
 
52.246-05
   
Inspection of Services -- Cost-Reimbursement
 
Apr 1984
 
52.246-06
   
Inspection--Time-and- Material and Labor Hour
 
May 2001
 
52.246-09
   
Inspection of Research & Development (Short Form)
 
Apr 1984
 
52.246-16
   
Responsibility for Supplies
 
Apr 1984
 
52.246-20
   
Warranty of Services
 
May 2001
 
52.246-23
   
Limitation of Liability
 
Feb 1997
 
52.246-25
   
Limitation of Liability -- Services
 
Feb 1997
 
52.247-34
   
F.O.B. Destination
 
Nov 1991
 
52.247-63
   
Preference for U.S. Flag Air Carriers
 
Jun 2003
 
52.247-64
   
Preference for Privately Owned U.S. Flag Commercial Vessels
 
Feb 2006
 
52.249-04
   
Termination for Convenience of the Government (Services) (Short Form)
 
Apr 1984
 
52.249-06
   
Termination (Cost- Reimbursement)
 
May 2004
 
52.249-08
   
Default (Fixed-Price Supply and Service)
 
Apr 1984
 
52.249-14
   
Excusable Delays
 
Apr 1984
 
52.251-01
   
Government Supply Sources
 
Aug 2010
 
52.253-01
   
Computer Generated Forms
 
Jan 1991

 
I.3 DoD FAR Supplement (DFARS) Clauses (48 CFR Chapter 2)



 
Clause
   
Title
 
Date
 
252.204-7008
   
Export-Controlled Items
 
Apr 2010

 
Revised 03/02/2011

 
 

--------------------------------------------------------------------------------

 

 
 
ATTACHMENT D
 
SUPPLEMENTAL PROVISIONS
For the DLA Research & Development Supply Support (RDSS)

 
 

--------------------------------------------------------------------------------

 

 
Attachment D
Subcontract 1124



SUPPLEMENTAL PROVISIONS
For the DLA Research & Development Supply Support Program
Under LMI Prime Contract SP4701-09-D-0045
 

          In addition to the clauses referenced in the LMI Subcontract, the
following terms and conditions shall apply. In the event of a conflict of any of
these clauses, these clauses listed below shall prevail.
 
I.1.1 FAR 52.252-2 Clauses Incorporated by Reference (Feb 1998)
 
          The contract clauses set forth below from the Federal Acquisition
Regulation (FAR) or the DoD Federal Acquisition Regulation (DFARs), as
applicable, and as in effect on the date of this Subcontract, are incorporated
into this Subcontract by reference with the same force and effect as though they
were given in full text. The full text of each clause may be accessed
electronically at: http://www.arnet.gov/far/ and at
http://www.acq.osd.miVdp/dars/dfars.html.
          All such clauses shall, with respect to the rights, duties and
obligations of the Subcontractor and LMI thereunder, be interpreted and
construed in such manner as to recognize and give effect to the contractual
relationship between the Subcontractor and LMI under this Subcontract and the
rights of the U.S. Government with respect thereto under the Prime Contract from
which such clauses are derived.
          As used throughout these Supplemental Provisions, the following terms
shall have the meanings set forth below, unless otherwise specified herein:
 
Prime Contract - means the Government Prime Contract between LMI and the United
States of America (hereinafter called the “Government”).
 
Government - means the United States of America or any department or agency
thereof.
 
Subcontract, Contract, Purchase Order, Order or Agreement - are interchangeable
and include any amendments or change orders. Wherever appearing herein, these
terms shall be deemed to mean the contractual instrument of which these
Supplemental Provisions are a part.
 
Provision - any part of this Subcontract or attachment thereto including, but
not limited to any referenced or incorporated agreement, specification,
documentation, data, or any clauses or parts or combinations thereof.
 
Contracting Officer - the individual having cognizance on behalf of the
Government of the Prime Contract and any other officer or civilian employee of
the Government who is properly designated as the Contracting Officer of the
procuring agency. The term includes, except as otherwise provided in the
Subcontract, any authorized representative of such Contracting Officer acting
within the limits of his authority.
 
I.2.1 FAR Supplement Clauses (48 CFR Chapter 1)
 

 
Clause
   
Title
 
Date
 
52.203-08
   
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
 
Jan 1997
 
52.204-04
   
Printing/Copying Double Sided on Recycled Paper
 
Aug 2000
 
52.204-07
   
Central Contractor Registration (CCR)
 
Apr 2008
 
52.215-10
   
Price Reduction for Defective Cost or Pricing Data
 
Oct 1997
 
52.215-12
   
Subcontractor Cost or Pricing Data
 
Oct 1997
 
52.216-07
   
Allowable Cost and Payment
 
Dec 2002
 
52.216-15
   
Predetermined Indirect Cost Rates
 
Apr 1998
 
52.223-14
   
Toxic Chemical Release Reporting
 
Aug 2003
 
52.227-01
   
Authorization and Consent
 
Dec 2007
 
52.230-03
   
Disclosure and Consistency of Cost Accounting Practices
 
Oct 2008
 
52.230-06
   
Administration of Cost Accounting Standards
 
Mar 2008
 
52.232-22
   
Limitation of Funds
 
Apr 1984
 
52.232-23
   
Assignment of Claims
 
Jan 1986
 
52.232-25
   
Prompt Payment
 
Oct 2008
 
52.232-33
   
Payment by Electronic Funds Transfer - CCR
 
Oct 2003
 
52.233-03
   
Protest Against Award
 
Jun 1985
        Alternate I  
Aug 1996
 
52.233-04
   
Applicable Law for Breach of Contract
 
Oct 2004
 
52.243-02
   
Changes - Cost Reimbursement
 
Apr 1984
        Alternate V  
Aug 1987

 
Revised 10/1/09

 
 

--------------------------------------------------------------------------------

 
 
Attachment D
Subcontract 1124

 



 
Clause
   
Title
 
Date
 
52.243-07
   
Notification of Changes
 
Apr 1984
 
52.244-05
   
Competition In Subcontracting
 
Dec 1996
 
52.244-06
   
Subcontracts for Commercial Items
 
Aug 2009
 
52.247-01
   
Commercial Bill of Lading Notations
 
Feb 2006
 
52.249-05
   
Termination For Convenience of the Government (Educational & Other Non Profit
Institutions)
 
Sept 1996

 
I.2.2 DoD FAR Supplement (DFARS) Clauses (48 CFR Chapter 2)



 
Clause
   
Title
 
Date
 
252.203-7001
   
Prohibition On Persons Convicted of Fraud or Other Defense Contract Related
Felonies
 
Dec 2008
 
252.203-7002
   
Requirement to Inform Employees for Whistleblower Rights
 
Jan 2009
 
252.204-7003
   
Control Of Government Personnel Work Product
 
Apr 1992
 
252.205-7000
   
Provisions Of Information To Cooperative Agreement Holders
 
Dec 1991
 
252.209-7004
   
Subcontracting with Firms that are Owned or Controlled by the Government of a
Terrorist Country
 
Dec 2006
 
252.209-7005
   
Reserve Officer Training Corps and Military Recruiting on Campus
 
Jan 2000
 
252.215-7000
   
Pricing Adjustments
 
Dec 1991
 
252.215-7002
   
Cost Estimating System Requirements
 
Dec 2006
 
252.219-7003
   
Small, Small Disadvantaged & Woman-Owned
 
Apr 2007
       
Small Business Subcontracting Plan
 
(DoD Contracts)
 
252.226-7001
   
Utilization of Indian Organizations, Indian- Owned Economic Enterprises, &
Native Hawaiian Small Business Concerns [Appl. >$500K]
 
Sept 2004
 
252.227-7000
   
Non-Estoppel
 
Oct 1966
 
252.227-7013
   
Rights in Technical Data-Noncommercial Items
 
Nov 1995
 
252.227-7014
   
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation
 
Jun 1995
 
252.227-7016
   
Rights in Bid or Proposal Information
 
Jun 1995
 
252.227-7017
   
Identification and Assertion of Use, Release, or Disclosure Restrictions
 
Jun 1995
 
252.227-7025
   
Limitations on the Use or Disclosure of Government Furnished Information Marked
w/ Restrictive Legends
 
Jun 1995
 
252.227-7030
   
Technical Data - Withholding Of Payment
 
Mar 2000
 
252.227-7037
   
Validation of Restrictive Markings on Technical Data
 
Sept 1999
 
252.227-7039
   
Patents - Reporting Of Subject Inventions
 
Apr 1990
 
252.231-7000
   
Supplemental Cost Principles
 
Dec 1991
 
252.235-7010
   
Acknowledgment of Support and Disclaimer
 
May 1995
 
252.235-7011
   
Final Scientific or Technical Report
 
Nov 2004
 
252.243-7002
   
Requests for Equitable Adjustment
 
Mar 1998
 
252.246-7001
   
Warranty of Data
 
Dec 1991
 
252.251-7000
   
Ordering From Government Supply Sources
 
Nov 2004



2

 
 

--------------------------------------------------------------------------------

 


 
Attachment D
 
Subcontract 1124

 
SPECIAL PRIME CONTRACT REQUIREMENTS

   
I.3
ACKNOWLEGDMENT OF SPONSORSHIP
     
I.3.1 The Subcontractor agrees that in the release of information relating to
this Subcontract such release shall include a statement to the effect that the
project depicted is or was sponsored by the Defense Supply Center Philadelphia,
Philadelphia, PA and the Defense Logistics Agency, Ft. Belvoir, VA.
     
I.3.2 For the purpose of this Subcontract, the term “information” includes, but
is not limited to, news releases/articles, manuscripts, brochures,
advertisements, still and motion pictures, speeches, industry/trade association
meetings, symposiums, etc.
     
I.3.3 The Subcontractor agrees to include the statement in I.3.1 above, in any
third tier Subcontract awarded as a result of this Subcontract.
   
I.4
KEY PERSONNEL
     
I.4.1 The Subcontractor is required to identify their key personnel. Certain
skilled, experienced, professional and/or technical personnel are essential for
successful accomplishment of the work to be performed under this Subcontract.
These are identified as “Key Personnel” and are those persons whose resumes were
submitted as part of the technical/business proposal for evaluation. The
Subcontractor agrees to use said key personnel during the performance of this
Subcontract and that they shall not be removed from the Subcontract work,
replaced, or supplemented with additional personnel, unless authorized in
accordance with this clause.
     
I.4.2 If one or more of the key personnel, for whatever reason, becomes, or is
expected to become, unavailable for work under this Subcontract for a continuous
period exceeding 30 work days, or is expected to devote substantially less
effort to the work than indicated in the proposal or initially anticipated, the
Subcontractor shall immediately notify the LMI Subcontracts Administrator and
shall, subject to the concurrence of the Contracting Officer or his authorized
representative, promptly replace such personnel with the personnel of at least
substantially equal ability and qualifications.
     
I.4.3 The Subcontractor agrees that during the first 120 days of the Subcontract
performance period, no key personnel substitutions or additions shall be
permitted unless such substitutions or additions are necessitated by an
individual’s sudden illness, death, or termination of employment. If any of
these occur, the Subcontractor shall promptly notify the LMI Subcontracts
Administrator and provide the information required in paragraph I.4.5 below.
After the initial 120 day period, proposed substitutions/additions of key
personnel must be submitted in writing to the LMI Subcontracts Administrator 30
days in advance of the proposed substitution or addition. Such requests must
provide the information required by paragraph I.4.5 below.
     
I.4.4 All additional and substitute key personnel assigned to this Subcontract
must be approved prior to being assigned to work under this Subcontract. Any
proposed key personnel assigned to a task prior to approval shall work at the
sole risk of the Subcontractor and may not be reimbursed by the Government.
     
I.4.5 Requests for approval of substitutions shall be in writing and shall
provide a detailed explanation of the circumstances necessitating the proposed
substitutions. The request must contain a complete resume for the proposed
substitute, and any other information requested by the Contracting Officer to
approve or disapprove the request. Proposed substitutes must have qualifications
that are equal to or higher than the key personnel being augmented. The
Contracting Officer or his/her authorized representative shall evaluate such
requests and promptly notify the Subcontractor in writing through the LMI
Subcontracts Administrator whether the proposed substitution is acceptable.

 
3

 
 

--------------------------------------------------------------------------------

 


 
Attachment D
Subcontract 1124

 

 
I.4.6 If the Contracting Officer determines that (1) suitable and timely
replacement of key personnel who have been reassigned, terminated or have
otherwise become unavailable for the Subcontract work is not reasonably
forthcoming, or (2) the resultant substitution would be so substantial as to
impair the successful completion of the Subcontract or delivery order in
accordance with the proposal accepted by the Government at the time of Contract
award, the Contracting Officer may (1) terminate the contract for default or for
the convenience of the Government, as appropriate, or (2) at his/her discretion,
if he/she finds the Subcontractor at fault for the condition, equitably adjust
the contract price downward to compensate the Government for any resultant
delay, loss or damage.
     
I.4.7 The provisions of this clause shall be fully applicable to any third tier
Subcontract which may be entered into.
   
I.5
ORGANIZATIONAL CONFLICT OF INTEREST
     
I.5.1 By virtue of the performance of this Subcontract or delivery orders, the
Subcontractor and their employees may encounter and/or have access to
proprietary data that could result in a conflict of interest. As a result,
certain requirements or restrictions shall be imposed.
     
I.5.2 An “organizational conflict of interest” (OCI) occurs where, because of
other activities or relationships with other persons, a person is unable or
potentially unable to render impartial assistance or advice to the government,
or the person’s objectivity in performing the contract work is or might be
otherwise impaired, or a person has an unfair competitive advantage, FAR 9.501.
An organizational conflict of interest may result when factors create an actual
or potential conflict of interest on an instant contract, or when the nature of
the work to be performed on the instant contract creates an actual or potential
conflict of interest on a future acquisition. In the latter case, some
restrictions on future activities of the contractor may be required, FAR 9.502.
     
Contracting officials are required to avoid, neutralize, or mitigate potential
significant conflicts of interest before contract award, so as to prevent an
unfair competitive advantage or the existence of conflicting roles that might
impair one’s objectivity, FAR 9.504(a), FAR 9.505. This duty may result in the
Contracting Officer requesting that Contractors provide reasonable assurance
that restrictions on procurement sensitive or proprietary data have been, or
will be, honored. To avoid an OCI and to avoid prejudicing the best interests of
the Government, the Contracting Officer may place restrictions on Contractors,
its affiliates, subsidiaries and Subcontractors at any tier. Such restrictions
shall be consistent with FAR 9.505 and shall be designed to avoid, neutralize or
mitigate an OCI that might otherwise exist. Examples of situations which may
require restrictions are provided in FAR 9.508.
     
In order to assist the Contracting Officer in fulfilling his or her
responsibilities concerning an OCI, the Subcontractor represents that it will
promptly disclose to the LMI Subcontracts Administrator all relevant facts that
may evidence a potential or actual OCl. This disclosure will include a
description of the action that the Subcontractor has taken or will take in order
to avoid, neutralize, or mitigate such OCl.
     
I.5.3 The obligation above continues after award for the successful
Subcontractor. The Subcontractor must promptly disclose all relevant facts that
may evidence a potential or actual OCI during the performance of this
Subcontract.
     
I.5.4 Addition, the performance of this Subcontract may require the
Subcontractor to access data and information proprietary to the Government
agency or of such a nature that its dissemination or use, other than in
performance of this Subcontract would be adverse to the interest of the
Government or others. The Subcontractor shall not divulge or release data or
information developed or obtained in performance of the Subcontract except to
authorize Government personnel or upon written approval of the Contracting
Officer. Agency information marked “For Official Use Only” or bearing other
sensitivity markings shall be handled in accordance with Agency information
security program regulations and shall not be divulged or disclosed without
DLA’s permission. Requests for disclosure shall be addressed to the Contracting
Officer and submitted through the LMI Subcontracts Administrator.

 
4

 
 

--------------------------------------------------------------------------------

 


 
Attachment D
 
Subcontract 1124

 

 
The Subcontractor shall not use, disclose, or reproduce proprietary data, other
than as required in the performance of this Subcontract. The limitations above
do not apply to data or information that has been made public by the Government.
Further, this provision does not preclude the use of any data independently
acquired by the Subcontractor without such limitations or prohibit an agreement
at no cost to the Government between the Subcontractor and the data owner, which
provides for greater rights to the Subcontractor.
   
I.6
GOVERNMENT’S RIGHT TO AUDIT
     
In addition to any other audits required by this Subcontract, the Government
reserves the right to audit the Government’s accounting and procurement records
related to the payments made under this Subcontract. The audit may be conducted
by either the Government or a private contractor at the Government’s expense.
Any Government claims of overpayment will be pursued in accordance with FAR Part
32, as well as, any and all applicable supplemental regulations. The Government
may demand collection of overpayments within six years from final disbursement.
     
INSTRUCTIONS, CONDITIONS AND NOTICES TO OFFERORS
     
The contents of this section, which originates from the Broad Agency
Announcement BAA-0001-09 for LMI’s Prime Contract SP4701-09-D-0045, concern the
proposal and selection criteria for Short Term Projects (STPs). LMI shall
require the support of the Subcontractor when necessary in order to comply with
these provisions.
   
I.7
SHORT TERM PROJECTS
     
The R&D Solutions to be achieved from this program will be accomplished through
Short Term Projects (STPs). STPs have an expected duration of 4-24 months. STPs
are intended to mature an R&D solution idea to the point where it can be
transferred to a DLA customer for implementation and deployment as far as
possible across the enterprise. With this clear implementation focus, STPs
generally will not be funded unless there is a DLA customer who supports the
work and will play a key role in driving implementation of successful project
results. The scope of the STP(s) awarded through this Subcontract will address
DLA’s four key process areas: Order Fulfillment, Planning, Procurement, and
Technical/Quality.
     
THE FOLLOWING OUTLINES THE OFFEROR’S POSSIBLE RESPONSIBILITIES WHEN SUBMITTING
RESEARCH IDEAS (STPs) IF PARTICIPATING AS A PARTNER THROUGH AN ID/IQ CONTRACT:
     
When supporting an STP, the Subcontractor must be able to address the following
considerations and issues when managing projects:
     
I.7.1 Task 1: Problem Identification. The Contractor shall participate as
required with the RDSS PM and his PM support team in identifying DLA problems
that would be appropriate for R&D investment. The RDSS PM will identify
candidate problems and relevant customers to the Contractor. The Contractor’s
participation is to provide sufficient additional information for the PM to make
an informed decision whether to proceed to formal project structuring.
Contractor activities may include (but not be limited to) the following:
validating and quantifying the magnitude of the problem and potential benefits,
analyzing related commercial problems and their solutions, and identifying
related initiatives within DLA. The contractor also may suggest candidate
problems to the RDSS PM.
     
I.7.2 Task 2: Project Structuring. The Contractor shall define the technical
approaches for STPs that will solve DLA problems as assigned by the RDSS PM,
including the preparation of technical and cost proposals. At a minimum, project
structuring shall include details of the following:

 
5

 
 

--------------------------------------------------------------------------------

 


     
Attachment D
 
Subcontract 1124

 

 
●
Objective: Describe what the STP is to achieve.
       
●
Problem Description: Clearly state the problem to be solved.
       
●
DLA Needs and Benefits: Address how solving the problem will satisfy an existing
DLA need and what the benefits to DLA will be from the new problem solution
and/or capability.
       
●
R&D Content: Provide rationale for the development and demonstration of the new
solution and/or capability.
       
●
Customer: Clearly identify the DLA functional organization responsible for
supporting solution development and implementation and the name of the
individual in that organization who endorses the project.
       
●
Implementation Considerations: Describe how successful results will be
implemented or transferred, including solution maturity considerations.
       
●
Operating Environment: Describe any constraints or considerations related to the
operating environment the solution is targeted for and that will impact solution
development and/or implementation.
       
●
Metrics: Describe metrics to be employed to assess progress and achievement of
the objective.
       
●
Technical Concept and Approach: Clearly define the proposed tasks and describe
how each will be executed to accomplish the objective.
       
●
Management Approach and Resource Assignments: Identify the task participants,
their roles, their qualifications to perform those roles, and how they will be
directed to accomplish the objective within cost and schedule.
       
●
Period of Performance and Schedule: Submit a schedule with detail to the task
level.
       
●
Technology Transfer and Data Rights: The presumption is that all data and/or
products developed under this contract will become the property of DLA. Address
any exceptions to this requirement here.
       
●
Detailed Cost Estimate and Rationale: Provide the estimated levels of effort
associated with proposed tasks and the supporting rationale for those estimates
at the sub task level.
       
●
Deliverables: Submit deliverables as identified by the PM. Types of deliverables
may include:
         
1.
Monthly technical progress and financial reports
           
2.
Interim progress briefings or reports as directed
           
3.
Minutes of meetings as directed
           
4.
Final summary briefing or report including BCA and transition plan
         
I.7.3 Task 3: Project Execution. The Contractor shall conduct approved projects
as directed by the RDSS PM, including (but not limited to): appropriate resource
application, awarding any necessary subcontracts, and ensuring technical
excellence, cost control, and schedule performance. Interim Progress Reviews
(IPRs) and a final review shall be provided for each STP at times and locations
as directed by the PM. The Contractor shall notify the PM support team of
problems and issues as they arise, and be prepared to alter the R&D approach if
required.
   
I.8
STP OVERSIGHT MANAGEMENT
     
THE FOLLOWING OUTLINES THE OFFEROR’S POSSIBLE RESPONSIBILITIES WHEN
PARTICIPATING AS A PARTNER THROUGH AN ID/IQ CONTRACT AND PROVIDING COLLABORATION
SUPPORT:
     
Implementation STP presents significant management challenges because the
implementation decision process itself within DLA can be very complex. In
planning an STP where the next step after completion of the project is
implementation, it is frequently necessary to complete a number of the
implementation decision process steps in order to structure the project to
address the needs and concerns of those who will be responsible for
implementation. Accomplishing this can require considerable effort and calendar
time.

 
6

 
 

--------------------------------------------------------------------------------

 


     
Attachment D
 
Subcontract 1124

 

 
Because of the broad scope of the RDSS program, STPs require many different
kinds of detailed expertise, and managing them can be a challenge when many are
active at one time. The RDSS program has had up to 20 simultaneously active
STPs. The oversight management task of ensuring technical excellence of
activities involving so many different disciplines is not easy, but it is
critical to the success of the STPs and therefore to the success of the RDSS
program itself.
     
The operating environments in which R&D results will be implemented can include
the HQ, all three hardware ICPs, Strategic Distribution Points and forward
operating locations such as Service maintenance depots, and they are all
different. One significant aspect and challenge of oversight management is to
understand enough about the similarities and differences among these
environments to ensure STPs are structured to maximize the possibilities for
successful downstream implementation and deployment. At the same time, as R&D,
STPs can be expected to run into difficulties which require changes in technical
approach. As a result, another oversight management challenge is to create an
environment wherein the need for such changes can be recognized as early as
possible and alternate approaches defined and recommended to the RDSS PM.
     
The Contractor must support the PM in establishing a STP Oversight Management
structure and processes capable of structuring and executing high-payoff R&D
projects against problems in all four key DLA processes. While identifying
candidate problems to address is principally the role of DLA, assistance is
needed to accurately determine the benefits of solving them and in creating
solution approaches that not only produce successful and beneficial results, but
also foster subsequent implementation.



7